Exhibit 10.11
PURCHASE AGREEMENT


Maui Mall, 70 E. Kaahumanu Avenue, in Kahului, Maui, Hawaii
SELLER:
W-ADP MAUI VII, L.L.C.,
a Delaware limited liability company
BUYER:
LIPT EAST KAAHUMANU AVENUE, LLC,
a Delaware limited liability company
December 22, 2015




--------------------------------------------------------------------------------



PURCHASE AGREEMENT
Maui Mall, 70 E. Kaahumanu Avenue, in Kahului, Maui, Hawaii
THIS PURCHASE AGREEMENT (this “Agreement”) is made as of December 22, 2015 (the
“Effective Date”), by and between W-ADP MAUI VII, L.L.C., a Delaware limited
liability company (“Seller”), and LIPT EAST KAAHUMANU AVENUE, LLC, a Delaware
limited liability company (“Buyer”).
R E C I T A L S
Buyer desires to purchase, and Seller desires to sell, the “Property” (as
defined below), on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the respective promises contained in this
Agreement, Buyer and Seller agree as follows:
A G R E E M E N T S
1.    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller shall sell to Buyer, and Buyer shall purchase from Seller, all of
Seller's right, title and interest in and to the following (collectively, the
“Property”): (A) the land (the “Land”) located at 70 E. Kaahumanu Avenue, in
Kahului, County of Maui, State of Hawaii, as more particularly described in
Exhibit A; (B) all improvements, structures and fixtures located upon the Land
(the “Improvements”) together with all rights, privileges, and easements
appurtenant to the Land, as well as development rights, air rights, water, water
rights (and water stock, if any) relating to the Land and any easements,
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land and Improvements; (C) all tangible personal property
(the “Personal Property”) owned by Seller and located on and used solely in
connection with the management, operation or repair of the Improvements, other
than that owned by tenants, the property manager and any other third parties;
(D) the interest of the landlord in and to all leases of space and other rights
of occupancy or use of all or any portion of the Land and Improvements,
described on Exhibit L, together with all guaranties of such agreements and all
security deposits pertaining thereto, together with any leases executed after
the Effective Date pursuant to the terms of Section 8E(3) hereof (the “Tenant
Leases”); and (E) (i) all Assumed Contracts, (ii) the Roof Warranties (as
defined in Section 8(E)(6) hereof) and all permits, licenses, warranties, and
guaranties, if any, held by Seller or used in connection with all or any portion
of the Improvements or the Personal Property, and surveys, architectural and
structural drawings, tenant improvement plans, engineering, soils, seismic,
environmental, geological and architectural studies and test relating to the
Land and Improvements, together with studies, plans, designs and any applicable
permits for any additional Improvements anticipated to be commenced after the
Effective Date, all such items under subsection (ii) to be transferred by Seller
without representation, warranty (express or implied) or recourse of any kind,
(iii) any trade name(s) (including, without limitation, the name “Maui Mall”),
intellectual property and software programs, in each case, related solely to the
Improvements, and (iv) all lock combinations, keys, operating manuals and
technical data relating to the Land, Improvements and

1

--------------------------------------------------------------------------------



Personal Property (the foregoing items together with the Contracts being the
“Intangible Property”).


 
2.Purchase Price. The purchase price for the Property shall be Ninety-Six
Million and No/100 United States Dollars ($96,000,000.00) (the “Purchase
Price”).
3.Payment of Purchase Price. The Purchase Price shall be paid to Seller by Buyer
as follows:
A.    Deposit.
(1)Initial Deposit. Within one (1) business day following the Effective Date,
Buyer shall deliver to First American Title Insurance Company, 30 North La Salle
Street, Suite 2700, Chicago, Illinois 60602 (the “Title Company”), Attention:
Gregory J. Chaparro (“Escrow Agent”) (pursuant to wiring instructions provided
to Buyer) a wire transfer of immediately available federal funds, in the amount
of Four Million and No/100 United States Dollars ($4,000,000.00) as an earnest
money deposit (which amount, together with the interest earned on such amount,
is referred to in this Agreement as the “Deposit”). Failure of Buyer to timely
deposit the Deposit with Escrow Agent as provided in this Section 3A(1) shall be
deemed to be a disapproval of this Agreement by Buyer, in which case this
Agreement shall automatically terminate, it being expressly agreed by Seller and
Buyer that time is of the essence with respect to Buyer’s obligation to deliver
the Initial Deposit. The Deposit shall be invested by Title Company as
instructed by Buyer and Seller in the “Escrow Agreement” (as defined below)
which shall be executed by Buyer and Seller and delivered to Title Company
(along with an executed copy of this Agreement) on the Effective Date. The
Deposit shall be non-refundable to Buyer (except as otherwise specifically
provided in this Agreement) and held by the Title Company in accordance with the
terms of Section 3C below and the terms of a separate escrow agreement in the
form of Exhibit C attached hereto and dated as of the date hereof by and among
Buyer, Seller and the Title Company (the “Escrow Agreement”)
(2)Independent Consideration. The sum of One Hundred and No/100 United States
Dollars ($100.00) (the “Independent Consideration”) out of the Initial Deposit
is independent of any other consideration provided hereunder, shall be fully
earned by Seller upon the Effective Date hereof, and is not refundable to Buyer
under any circumstances. Accordingly, if this Agreement is terminated for any
reason by either party, the Independent Consideration shall be paid by the Title
Company to Seller.
B.    Closing Payment. The balance of the Purchase Price, as adjusted by the
Deposit, and by the adjustments, prorations, credits and allocations of income
and expenses provided for in this Agreement, shall be delivered by Buyer to
Title Company (to be disbursed by Title Company in accordance with Section 6
hereof) by wire transfer of immediately available funds by the date and time
required by Section 6. Such balance of the Purchase Price, as so adjusted, is
herein called the “Closing Payment.” As used herein the “Closing Date” shall
mean [Tuesday, December 22, 2015].

2

--------------------------------------------------------------------------------



C.    REMEDIES; DAMAGES.
(1)    BUYER AND SELLER RECOGNIZE THAT THE PROPERTY WILL BE REMOVED FROM THE
MARKET DURING THE TERM OF THIS AGREEMENT AND THAT IF THE TRANSACTION IS NOT
CONSUMMATED BECAUSE OF BUYER’S DEFAULT, SELLER SHOULD BE COMPENSATED FOR SUCH
DETRIMENT. IT IS EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN THE EXTENT OF
THE DETRIMENT AND, TO AVOID THIS PROBLEM, BUYER AND SELLER AGREE THAT IF THIS
TRANSACTION IS NOT CONSUMMATED BECAUSE OF BUYER'S DEFAULT, SELLER SHALL BE
ENTITLED TO RECOVER FROM BUYER AS LIQUIDATED DAMAGES THE AMOUNT OF THE DEPOSIT,
AND UPON WRITTEN NOTICE FROM SELLER TO TITLE COMPANY, THIS AGREEMENT SHALL BE
TERMINATED AND THE DEPOSIT SHALL BE IMMEDIATELY AND AUTOMATICALLY DELIVERED TO
SELLER BY TITLE COMPANY WITHOUT THE NECESSITY OF ANY FURTHER INSTRUCTIONS BY
BUYER, PROVIDED, HOWEVER, THAT THE FOREGOING PROVISION SHALL NOT LIMIT SELLER'S
RIGHT TO RECEIVE REIMBURSEMENT FOR ATTORNEYS' FEES PURSUANT TO SECTION 11F OF
THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE OR AFFECT BUYER'S
INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT EXECUTED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE
OR AFFECT SELLER'S RIGHTS UNDER SUCH INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT
OR UNDER ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE OR AFFECT BUYER'S OBLIGATIONS TO
RETURN OR PROVIDE TO SELLER DOCUMENTS, REPORTS OR OTHER INFORMATION PROVIDED TO
OR PREPARED BY OR FOR BUYER PURSUANT TO APPLICABLE PROVISIONS OF THIS AGREEMENT,
ALL OF WHICH OBLIGATIONS, INDEMNITIES AND RIGHTS SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT. THIS AMOUNT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE
PARTIES' BEST ESTIMATE OF SELLER'S DAMAGES. THE PARTIES AGREE THAT THE SUM
STATED ABOVE AS LIQUIDATED DAMAGES SHALL BE IN LIEU OF ANY OTHER DAMAGES TO
WHICH SELLER MIGHT OTHERWISE BE ENTITLED BY VIRTUE OF THIS AGREEMENT OR BY
OPERATION OF LAW. UPON PAYMENT OR RELEASE OF SUCH AMOUNT, BUYER SHALL BE
RELEASED OF ANY OTHER LIABILITY TO SELLER HEREUNDER, EXCEPT AS TO THOSE
OBLIGATIONS, AGREEMENTS, AND INDEMNITIES WHICH EXPRESSLY SURVIVE THE TERMINATION
OF THIS AGREEMENT, AS PROVIDED IN THIS SECTION OR ELSEWHERE IN THIS AGREEMENT.
THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE
OR PENALTY WITHIN THE MEANING OF APPLICABLE LAW, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER.


Seller's Initials
 
Buyer's Initials



(2)     IF THE CLOSING DOES NOT OCCUR SOLELY FOR ANY REASON OTHER THAN BUYER'S
OR SELLER'S DEFAULT UNDER THIS AGREEMENT, THEN

3

--------------------------------------------------------------------------------



THIS AGREEMENT SHALL TERMINATE AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS
OR OBLIGATIONS TO EACH OTHER HEREUNDER, EXCEPT FOR (a) THE RIGHT OF BUYER TO THE
RETURN OF THE DEPOSIT AND (b) THOSE PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY
SURVIVE A TERMINATION OF THIS AGREEMENT.
(3)IF THE CLOSING FAILS TO OCCUR SOLELY BECAUSE OF
SELLER'S DEFAULT, WHICH SELLER SHALL FAIL TO CURE PURSUANT TO, AND IF PERMITTED
BY, SECTION 110 (AND THE CLOSING DATE SHALL BE EXTENDED TO ACCOMMODATE SUCH CURE
PERIOD), THEN BUYER MAY ELECT AS ITS SOLE AND EXCLUSIVE REMEDY EITHER TO (A)
BRING AN ACTION FOR SPECIFIC PERFORMANCE OF THIS AGREEMENT (BUT SPECIFICALLY
EXCLUDING ACTUAL, CONSEQUENTIAL AND ANY OTHER DAMAGES), OR (B) TERMINATE THIS
AGREEMENT BY WRITTEN NOTICE TO SELLER AND TITLE COMPANY, IN WHICH CASE NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS TO EACH OTHER HEREUNDER,
EXCEPT FOR (I) THE RIGHT OF BUYER TO THE RETURN OF THE DEPOSIT AND PAYMENT BY
SELLER OF ALL ACTUAL, SUBSTANTIATED OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY
BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN AN
AGGREGATE AMOUNT NOT TO EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000), AND (II)
THOSE PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY SURVIVE A TERMINATION OF THIS
AGREEMENT. ANY SUCH CLAIM FOR SPECIFIC PERFORMANCE MUST BE BROUGHT, IF AT ALL,
WITHIN SIXTY (60) DAYS OF THE ALLEGED DEFAULT.
(4)IF THE CLOSING OCCURS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, THE DEPOSIT SHALL BE APPLIED AS A CREDIT TOWARD THE
PURCHASE PRICE. THIS SECTION 3C SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND NOTHING IN THIS SECTION 3C IS INTENDED TO LIMIT THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER SECTIONS SC, 11A, 11F AND 11H.




Seller's Initials
 
Buyer's Initials



4.Title.


A.Title Report. Seller has requested that the Title Company deliver to Buyer:
(1) a title insurance commitment covering the Property; and (2) copies of the
documents evidencing the exceptions to title stated therein (collectively, the
"Title Report"). Buyer acknowledges that, prior to the Effective Date, Seller
has delivered to Buyer a copy of the most recent survey of the Property in
Seller's possession (the "Survey"), which Survey Seller will have updated and
certified to Buyer and any other parties reasonably requested by Buyer prior to
Closing (as may be updated by Seller prior to Closing, the "Updated Survey").
B.Title Review. Unless Buyer gives written notice ("Title Disapproval Notice")
that it disapproves the exceptions to title shown on the Title Report or the
matters disclosed by the Survey, stating the exceptions or matters so
disapproved (each, a "Disapproved Title Matter"), not later than Friday,
December 11, 2015, Buyer shall be conclusively deemed to have approved the
Survey and the Title Report. Upon receipt by Seller of a Title Disapproval
Notice given in a timely manner, Seller shall have two (2) business days after
the receipt of such notice to notify Buyer (being a “Seller Response Notice”) as
to each properly disapproved Disapproved Title Matter either that:

4

--------------------------------------------------------------------------------



(i) Seller elects not to cause such Disapproved Title Matter to be removed as of
the Closing Date (or otherwise take any action with respect thereto), or (ii)
Seller intends to either: (a) use commercially reasonable efforts to cause such
Disapproved Title Matter to be removed or released on the Closing Date; or (b)
use commercially reasonable efforts to cause the Title Company to bond, insure
or endorse over such Disapproved Title Matter; provided, however, Seller shall
have no liability if for any reason, after electing either choice under (ii)
above, any such Disapproved Title Matter is not removed, released, bonded,
insured or endorsed over as aforesaid as of the Closing Date. If Seller has
provided a Seller Response Notice to Buyer stating that Seller will not remove,
release or otherwise correct any such Disapproved Title Matter or if Seller has
not provided a Seller Response Notice to Buyer (which shall be deemed an
election by Seller not to take any action with respect to any such item), then
Buyer may elect in writing not later than Wednesday, December 16, 2015 (such
period of time expiring on such date, the “Title Review Period”), to either to
waive Buyer's objection to any such Disapproved Title Matter or to terminate
this Agreement (and Buyer's delivery of Buyer's Approval Notice shall be deemed
a waiver of Buyer's objection to any such Disapproved Title Matter). If Buyer
shall fail to make such election, then Buyer shall be deemed to have waived its
objection to any such Disapproved Title Matter. In the event Buyer shall elect
in writing to terminate this Agreement pursuant to this Section 4B prior to the
expiration of the Title Review Period, the Deposit (minus the Independent
Consideration) shall be promptly delivered by the Title Company to Buyer, and
the parties shall have no further obligations or liabilities hereunder (except
for any obligations or liabilities that expressly survive termination of this
Agreement). If Seller has provided a Seller Response Notice to Buyer stating
that Seller has elected either choice under (ii) above, and any such Disapproved
Title Matter is not removed, released, bonded, insured or endorsed over as
aforesaid as of the Closing Date, Buyer shall have the right to (A) terminate
this Agreement in which event the Deposit (minus the Independent Consideration)
shall be promptly delivered by the Title Company to Buyer, and the parties shall
have no further obligations or liabilities hereunder (except for any obligations
or liabilities that expressly survive termination of this Agreement), or (B)
waive the foregoing right of termination and all other rights and remedies on
account of any such Disapproved Title Matter and to close the transaction
contemplated by this Agreement, without any reduction or abatement of the
Purchase Price. If Buyer shall fail to make such election, then Buyer shall be
deemed to have made the election set forth in subclause (B) above.
Notwithstanding anything to the contrary contained herein, Seller shall be
obligated to remove at Seller’s expense at or before Closing the following (the
“Required Cure Items”) (i) any mortgages or deeds of trust to secure any debt or
financing obtained by Seller prior to Closing; (ii) any mechanics or
materialman’s liens for work done by Seller prior to Closing; and (iii) any
other monetary liens voluntarily created by Seller against the Land or
Improvements accruing prior to Closing. All exceptions in the Title Report and
matters on the Survey that are approved or deemed approved by Buyer pursuant to
this Section 4B are hereinafter collectively referred to as “Permitted
Exceptions.” Buyer shall be obligated to accept the Owner's Policy, subject only
to (1) the Permitted Exceptions, (2) the “New Matters” (as defined and approved,
or deemed approved, pursuant to Section 4C below), and (3) real estate taxes and
assessments not yet due and payable (the foregoing being the “Permitted
Encumbrances”).
C.    New Matters. If an additional exception to title affecting the Property is
first disclosed to Buyer after the Effective Date, or is not reflected in the
Title Report, or if the Updated

5

--------------------------------------------------------------------------------



Survey reveals an additional matter that is not reflected in the Survey (such
additional exception or additional matter being a “New Matter”), Buyer shall be
deemed to have approved any such New Matter within five (5) business days of
Buyer's receipt of written notice of such New Matter unless Buyer delivers to
Seller within such time written notice of its objection thereto (and the Closing
Date shall be extended to accommodate such notice period). Notwithstanding the
foregoing, any New Matter that is the result of the activities of Buyer shall be
deemed approved by Buyer and Buyer shall have no right to object to such New
Matter. Seller may elect, within five (5) days from the date of receipt of
notice of objection from Buyer with respect to the New Matter, to use
commercially reasonable efforts to remove or release or cause the Title Company
to bond, insure or endorse over such New Matter (and the Closing Date shall be
extended by up to ten (10) business days to allow Seller to attempt to so
remove, release, bond, insure or endorse over such New Matter). In the event
that (1) within such five (5) day period Seller does not elect to remove or
release or cause the Title Company to bond, insure or endorse over such New
Matter, or (2) elects but fails to remove or release or cause the Title Company
to bond, insure or endorse over such New Matter as of the Closing Date, then
Buyer, as its sole and exclusive remedy hereunder for such failure, shall elect
in writing either (a) to terminate this Agreement by written notice to Seller,
in which case the Deposit (minus the Independent Consideration) shall be
returned to Buyer, this Agreement shall be null and void and of no further force
or effect and the parties hereto shall have no further obligations to the other
(except for any obligations or liabilities that expressly survive termination of
this Agreement), or (b) to waive the foregoing right of termination and all
other rights and remedies on account of such New Matter and to close the
transaction contemplated by this Agreement, without any reduction or abatement
of the Purchase Price. If Buyer shall fail to make such election, then Buyer
shall be deemed to have made the election set forth in subclause (b) above.
D.Deed Exceptions. Notwithstanding the foregoing, Seller shall convey the
Property to Buyer through the form of limited warranty deed attached hereto as
Exhibit D (the “Deed”), which will convey the Property to Buyer subject to the
Permitted Encumbrances, as well as (i) any matters disclosed by the public
records of Maui County, Hawaii, (ii) any other matters, including, but not
limited to, road, highway, pipeline, railroad and utility easements, conditions
and encroachments, which would be disclosed by an inspection and/or survey of
the Property, (iii) unrecorded leases and (iv) all building, signage and zoning
ordinances, laws, regulations and restrictions by municipal and other
governmental authorities (together with the Permitted Encumbrances, the “Deed
Exceptions”). After Closing, except as otherwise set forth in this Agreement,
Seller shall have no liability to Buyer, and Buyer and its successors and
assigns shall make no claim against Seller, for the Deed Exceptions. The
provisions of this Section 4D shall survive the Closing.
E.Owner's Policy. It shall be a condition to Closing that the Title Company
shall be irrevocably and unconditionally committed to issue to Buyer effective
as of the date and time the Deed is recorded an ALTA Owner’s Policy of Title
Insurance, subject only to the Permitted Encumbrances, insuring Buyer’s fee
simple title to the Property, in the full amount of the Purchase Price (the
“Owner’s Policy”).

6

--------------------------------------------------------------------------------



F.Endorsements to Owner's Policy. It is understood that Buyer may request a
number of endorsements to or extended coverage for its Owner’s Policy. Buyer
shall satisfy itself during the Title Review Period that the Title Company will
be willing to issue such endorsements or extended coverage in connection with
the Owner’s Policy at Closing, and, accordingly, in no event shall the issuance
of such endorsements or extended coverage constitute a condition to Buyer’s
obligations under this Agreement. In no event shall Seller be obligated to
provide any indemnity or other document in order to issue the same other than
the certificate in the form of Exhibit E (the “Seller’s Title Certificate”).
5.    Due Diligence
A.Access to Property and Property Documents. Subject to the terms of the Tenant
Leases, Seller shall provide Buyer with reasonable access to the Property during
regular business hours upon reasonably advance written notice to Seller. Subject
to the provisions of this Section 5A, Seller has heretofore provided or on the
Effective Date shall provide Buyer with copies of or access to that portion of
the information and documentation relating to the Property to the extent
identified as received on Schedule 1 attached hereto (the “Property Documents”)
to the extent in Seller’s possession. Notwithstanding anything to the contrary
contained herein, Seller shall have no obligation to deliver to Buyer any
property condition reports or any confidential or proprietary materials,
including, without limitation, the following: (1) information contained in
Seller’s credit reports, credit authorizations, credit or financial analyses or
projections, steering committee sheets, account summaries or other internal
documents relating to the Property, including any valuation documents and the
book value of the Property; (2) material which is subject to attorney client
privilege or which is attorney work product or may not be disclosed pursuant to
any order or agreement in any arbitration, litigation or other proceeding; (3)
appraisal reports or letters; (4) financials or tax returns of Seller or any
affiliate of Seller; or (5) material which Seller is legally required not to
disclose.
B.Intentionally deleted.


C.Conduct of Due Diligence. Buyer hereby joins in the execution as “Reviewer” of
that certain Access Agreement between Seller and LaSalle Investment Management,
Inc., a Maryland corporation, dated as of November 2, 2015 (the “Access
Agreement”). Buyer shall at all times conduct such due diligence in compliance
with, and subject to, applicable laws and the terms of the Tenant Leases, and
pursuant to and in accordance with the Access Agreement, and in a manner so as
not to cause liability, damage, loss, cost or expense to Seller, any lender of
Seller, the Property, or any tenants, subtenants, licensees, concessionaires or
other persons using or occupying the Property or any part thereof, and so as not
to materially interfere with the operation or use of the Property and so as not
to materially interfere with or disturb the operations or occupancy of tenants
and subtenants at the Property, and Buyer shall indemnify, defend and hold
Seller, the “Seller Parties” (as hereinafter defined) and the Property harmless
from and against any such liability, damage, cost or expense (the foregoing
obligation surviving any termination of this Agreement or the Closing, as
applicable). Subject to the terms of the Tenant Leases and the Access Agreement,
Buyer shall conduct its investigations, reviews and examinations of the Property
at agreed upon

7

--------------------------------------------------------------------------------



times during normal business hours on business days and upon receipt of
reasonably advance written notice to Seller. Buyer’s right to enter hereunder
shall terminate upon the termination of this Agreement. Without limitation on
the foregoing, in no event shall Buyer, in each case, without Seller’s express
written consent in its sole and absolute discretion, (a) allow, conduct or make
any intrusive physical testing, inspection or investigation (environmental,
structural or otherwise) at the Property (such as soil borings, water samplings
or the like); (b) disclose the results of any physical testing or investigation
(environmental, structural or otherwise) at the Property; (c) contact any tenant
or subtenant of the Property, unless such tenant interview is conducted pursuant
to a pre scheduled appointment to be made by Seller at a time mutually and
reasonably agreed between Seller and Buyer; or (d) contact any governmental or
quasi-governmental authority having jurisdiction over the Property (other than
contact necessary to obtain a zoning compliance letter). Seller shall have the
right, at its option, to cause a representative of Seller to be present at all
interviews, inspections, reviews and examinations conducted hereunder, and Buyer
shall cooperate in good faith with Seller to schedule permitted interviews and
inspections at a mutually agreeable time to Buyer and Seller. In the event of
any termination of this Agreement, Buyer shall, within one (1) business day of
such termination (i) return all documents and other materials furnished by
Seller or Seller’s representatives, agents, attorneys or brokers relating to the
Property and (ii) deliver to Seller true, accurate and complete copies of any
written reports prepared for or on behalf of Buyer by any third party in
connection with Buyer’s due diligence activities, without representation or
warranty of any kind. Buyer shall keep all information and data received or
discovered in connection with any of the interviews, inspections, reviews or
examinations strictly confidential in accordance with the “Confidentiality
Agreement” (as defined in the Access Agreement) and Section 11H. The provisions
of this Section 5C shall survive the Closing or any earlier termination of this
Agreement.
(1)    Buyer’s Insurance. Pursuant to and in accordance with the Access
Agreement, Buyer shall provide Seller with evidence of the Commercial General
Liability insurance policy and Worker’s Compensation and Employer’s Liability
insurance policies which shall be maintained by Buyer and “Buyer’s
Representatives” (as defined below) in connection with its investigations upon
the Property prior to the date of entry upon the Property, with the limits,
coverage and insurer under such policies being satisfactory to Seller in its
sole discretion. Without limitation on the foregoing, Buyer shall maintain, and
shall ensure that those of its agents, advisors, and consultants (collectively,
“Buyer’s Representatives”) maintain, (i) Commercial General Liability insurance,
in an amount not less than $2,000,000 per occurrence and $3,000,000 general
aggregate combined limits for claims arising out of any injuries, deaths or
property damage (including loss of use) sustained as a result of any one
accident or occurrence basis, provided that such liability insurance limits may
be a combination of primary and umbrella excess liability policies and (ii)
Worker’s Compensation and Employer’s Liability insurance covering all personnel
entering the Property, and such Employer’s Liability insurance shall be in an
amount not less than $1,000,000 for each accident, disease per employee and
disease policy limit. Such limits may be achieved through the usage of a
combination of Umbrella Liability that extends over the Commercial General
Liability and Employer’s Liability insurance. All required policies should be
issued or authorized (non-admitted) in the State insurance company with an A.M.
Best Rating of A- VIII, insuring Buyer and Buyer’s Representatives against any
liability claims arising out of any entry or inspections of the Property
pursuant to the provisions hereof. Any representative of Buyer which conducts
environmental inspections of the Property shall also provide evidence of
environmental liability insurance of not

8

--------------------------------------------------------------------------------



less than $1,000,000. The liability policy maintained by Buyer (and Buyer’s
Representatives) shall (i) include the contractual liability per standard ISO
form covering Seller, (ii) name Seller (and its successors and assigns), its
partners, members and agents (including any property manager and lender of
Seller) as additional insureds, (iii) contain a cross-liability provision, (iv)
be primary and noncontributing with any other insurance available to Seller, and
(v) be in form and substance adequate to insure against all bodily injury and
property damage liability claims of Buyers and Buyer’s Representatives arising
out of any entry or inspections of the Property pursuant to this Agreement. In
addition, Buyer and Buyer’s Representatives waive any claims against Seller and
Seller’s direct and indirect, current and future, partners, members, officers,
directors, shareholders, fiduciaries, attorneys, employees, licensees,
contractors, agents, counsel, brokers, invitees, tenants, independent
contractors, lenders and property managers (individually, each a “Seller Party”
and collectively, “Seller Parties”) for any injury to persons or damage to
property to the extent arising out of any inspections or physical testing of the
Property, including any damage to the tools and equipment of Buyer and Buyer’s
Representatives, all of which shall be brought on the Property at the sole risk
and responsibility of Buyer and Buyer’s Representatives. Upon the completion of
any inspection or test, Buyer shall promptly restore the Property to its
condition prior to such inspection or test. Buyer shall keep the Property free
and clear of any liens and shall remove or bond over any such liens within ten
(10) days after Buyer becomes aware of same, and Buyer shall save, indemnify,
protect, defend, and hold harmless Seller and the Seller Parties from and
against any and all obligations, losses, injuries, damages, claims, liens or
encumbrances, costs, expenses, demands, liabilities, penalties and investigation
costs, including reasonable attorneys’ fees and costs whether or not legal
proceedings are instituted or asserted against Seller, any of the foregoing
parties or the Property, incurred in connection with or arising out of or in any
way connected with (a) any entry on the Property by Buyer or any of Buyer’s
Representatives, or (b) its investigations, reviews and examinations of the
Property (whether such investigations, reviews and examinations occurred before
or after the Effective Date); provided, however the foregoing indemnity shall
not apply to any claims resulting merely from the existence of a pre-existing
condition of or on the Property discovered by Buyer in the course of such entry.
The indemnity obligations set forth in this Section 5C(1) shall survive the
Closing or the earlier termination of this Agreement.
(2)    Contracts. Buyer has elected to assume all Contracts (collectively,
“Assumed Contracts”). On the Closing Date, the Assumed Contracts, to the extent
assignable without the need of consents (and to the extent that consents have
been obtained as of the Closing Date), shall be assigned by Seller and assumed
by Buyer pursuant to the “Bill of Sale, Assignment and Assumption” (as defined
in Section 6A(1)), with Buyer being responsible for the payment of any fee or
other charge imposed by any party to any such Assumed Contract in connection
with such transfer.
D.    Intentionally deleted.
6.    Closing. The sale and purchase herein provided shall be consummated (the
“Closing”) through escrow with all deliveries required hereunder being made to
the Title Company at least one (1) business day prior to the Closing Date;
provided, however, that Buyer shall not be required to deliver the Purchase
Price until 1:00 p.m. Central Time on the Closing Date. Buyer acknowledges and
agrees that the Closing Date is of extreme importance to Seller and that time is

9

--------------------------------------------------------------------------------



of the essence with respect to Buyer’s obligation to close this transaction on
the Closing Date as the Purchase Price is needed by Seller on the Closing Date
in order to satisfy certain obligations of Seller and its affiliates, and that
Buyer's covenant to close the transaction contemplated by this Agreement on the
Closing Date constitutes a material inducement to the entry by Seller into this
Agreement. For the avoidance of doubt, Buyer acknowledges that if Seller
adjourns the Closing Date pursuant to any right of adjournment granted
hereunder, then time shall be of the essence with respect to Buyer’s obligation
to close this transaction on such adjourned Closing Date.
 
A.Escrow. At least one (1) business day prior to the Closing Date, the parties
shall deliver to the Title Company the following:


(1)By Seller. Seller shall deliver (a) a duly executed and acknowledged original
Deed; (b) two (2) duly executed counterpart originals of the bill of sale,
assignment and assumption covering the Personal Property, the Contracts (subject
to the terms of Section 5C(2)), the Tenant Leases and Intangible Property, in
the form of Exhibit F (the “Bill of Sale, Assignment and Assumption”); (c) four
(4) duly executed originals of a certificate of Seller respecting the
“non-foreign” status of Seller in the form of Exhibit G; (d) Hawaii Form N-289
(Certificate for Exemption from the Withholding of Tax on the Disposition of
Hawaii Real Property); (e) one (1) duly executed original of an assignment of
federal trademark in the form attached hereto as Exhibit S (the “Federal
Trademark Assignment”) with respect to the name “Maui Mall”; (f) one (1) duly
executed original of a Hawaii Form P-64A (the “Conveyance Tax Certificate”); (g)
a duly executed and acknowledged Assignment and Assumption of Declaration of
Restrictive Covenants Regarding Access Ways (Maui Mall) in the form attached
hereto as Exhibit T (the “Assignment of Declarant’s Rights”); (h) one (1) duly
executed counterpart original of a tenant notice letter of in the form of
Exhibit H (the “Notice to Tenants”) (which Notice to Tenants Buyer shall, at
Buyer’s sole cost and expense, mail or deliver by hand to the tenants under the
Tenant Leases); (i) a duly executed counterpart original of a form of notice
mutually acceptable to Seller and Buyer to vendors under the Contracts to be
assumed by Buyer at Closing as provided in this Agreement (the “Vendor Notice
Letter”); (j) Seller’s counterpart of the “Closing Statement” (as hereinafter
defined), dated as of the Closing Date and duly executed by Seller, setting
forth, among other things, all payments to and from the closing escrow in
connection with the purchase and sale of the Property; (k) the Seller’s Title
Certificate, if applicable; (l) two (2) originals of the certificate of Seller
in the form of Exhibit I (the “Seller Closing Certificate”) updating the
representations and warranties contained in Section 8A to the Closing Date and
noting any changes thereto; (m) evidence reasonably satisfactory to the Title
Company that all necessary authorizations of the transaction provided herein
have been obtained by Seller, and such other documents and instruments as may be
reasonably requested by the Title Company (including but not limited to good
standing certificates) in order to consummate the transaction contemplated
hereby, together with any other information or documentation reasonably required
by the Title Company to insure Buyer against the Required Cure Items; (n) to the
extent they are then in Seller’s possession, and have not theretofore been
delivered to Buyer, originals (or copies, if originals are unavailable) of
original counterparts of the Tenant Leases, all Assumed Contracts and originals
(or copies if originals are unavailable) of all permits and licenses (which
materials under this clause (n) may be either delivered to the Title Company or
left at the management office at the Property or left with the property manager
at the property manager’s off-site office) together with all keys, and all
combinations to locks at the Property, and codes for

10

--------------------------------------------------------------------------------



security systems, if any; (o) any Requested SNDAs received by Seller and not
previously delivered to Buyer; (p) the Tenant Estoppel Certificates, and any
other tenant estoppel certificates, received by Seller and not previously
delivered to Buyer; (q) copies of terminations of management and leasing
agreements; and (r) three (3) originals of a Holdback Escrow Agreement in the
form of Exhibit V (the “Holdback Escrow Agreement”).


(2)By Buyer. Buyer shall deliver (a) the Closing Payment by wire transfer of
immediately available federal funds; (b) two (2) duly executed counterpart
originals of the Bill of Sale, Assignment and Assumption; (c) one (1) duly
executed counterpart original of the Notice to Tenants; (d) a duly executed
counterpart of the Closing Statement; (e) two (2) counterpart originals of the
certificate of Buyer in the form of Exhibit J (“Buyer Closing Certificate”)
updating the representations and warranties contained in Section 8B to the
Closing Date and noting any material changes thereto and confirming the release
and other provisions contained in such Buyer Closing Certificate; (f) one (1)
duly executed original of the Federal Trademark Assignment, (g) one (1) duly
executed and acknowledged Assignment of Declarant’s Rights, (h) one (1) duly
executed original Notice to Tenants, (i) one (1) duly executed counterpart
original of the Conveyance Tax Certificate; (j) three (3) duly executed
counterpart originals of the Holdback Escrow Agreement, and (k) evidence
reasonably satisfactory to the Title Company that all necessary authorizations
of the transaction provided herein have been obtained by Buyer, and such other
documents and instruments as may be reasonably requested by the Title Company in
order to consummate the transaction contemplated hereby and to issue the Owner’s
Policy (provided that the same do not materially decrease Buyer's rights or
materially increase Buyer's obligations hereunder).
B.Conditions to Closing; Delivery to Parties. The conditions to the closing of
such escrow shall be the Title Company's receipt of funds and documents
described in Section 6A above (the “Closing Documents”) and the items to be
delivered by third parties all as described in the Escrow Agreement. Upon the
satisfaction of the above conditions, then the Title Company shall deliver the
Closing Documents in accordance with the Escrow Agreement and take all other
actions authorized by the Escrow Agreement.
C.Closing Costs. Buyer shall pay (a) the cost of all endorsements to the Owner’s
Policy, as well as the costs of any lender title policy and endorsements in
connection with any financing obtained by Buyer; (b) one-half of all escrow and
closing fees for the transactions contemplated under this Agreement; (c) all
escrow and closing fees and any other costs and expenses in connection with any
financing obtained by Buyer; (d) all recording fees and charges in connection
with any new loan obtained by Buyer; and (e) all fees, costs or expenses in
connection with Buyer’s due diligence reviews hereunder. Seller shall pay (a)
the standard premium charged by the Title Company for the ALTA standard coverage
portion of the Owner’s Policy; (b) all costs of updating the Survey, (c) all
state conveyance fees, charges and taxes levied, assessed, imposed or charged in
connection with the transfer of the Land or the Improvements and/or the
recordation of the Deed; (d) the recording fees and charges for the release of
any of Seller’s existing monetary liens; (e) the fees and charges for the
recording of the Deed; (f) any franchise taxes, bulk sales taxes, and excises
taxes, if any, due in connection with the sale of the Property, and (g) one-half
of all escrow and closing fees for the transactions contemplated under this
Agreement. Seller and Buyer shall each pay their respective (i) legal fees and
expenses (subject to Section 11F of this Agreement), (ii) share

11

--------------------------------------------------------------------------------



of prorations (as provided below), and (iii) the cost of all of its performances
under this Agreement. Each party shall indemnify, protect, defend and hold the
other harmless from and against any Claim in any way arising from the
non-payment of any of the items for which such first party is responsible
pursuant to this Section 6C.
D.Prorations.
(1)    Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Closing Date:
(a)    Taxes and Assessments.
 
(i) All real estate taxes and assessments on the Property payable during the tax
fiscal year in which the Closing occurs (such period of time commencing July 1,
2015 through June 30, 2016, the “Current Tax Year”) shall be initially prorated
at Closing through the Closing Date based upon the latest available tax
information for the Current Tax Year (with Seller and Buyer each being
responsible for a pro rata share of such taxes and assessments based upon the
number of days in the Current Tax Year occurring before the Closing Date, in the
case of Seller, and on and after the Closing Date, in the case of Buyer). If any
assessments on the Property are payable in installments, then the installment
for the current period shall be prorated (with Buyer being allocated the
obligation to pay any installments due on and after the Closing Date). Upon the
Closing Date, Buyer shall be responsible for real estate taxes and assessments
on the Property payable on and following the Closing Date, including, without
limitation, any unpaid taxes for the Current Tax Year and any other taxes and
assessments payable to the governmental authorities in arrears on and after the
Closing Date and Seller shall remain liable and shall pay not later than ten
(10) days after receipt of the applicable taxing authority’s bill therefor
(whether from Buyer or directly from the applicable taxing authority) any
increase in taxes or assessments on the Property attributable to its period of
ownership resulting from Seller’s acquisition of the Property.
(ii)In no event shall Seller be charged with or be responsible for any increase
in the taxes or assessments on the Property resulting from the sale of the
Property pursuant to this Agreement (and not from Seller’s acquisition) or from
any improvements made or leases entered into at any time or for any reason. With
respect to all periods for which Seller has paid taxes and assessments, Seller
hereby reserves the right to institute or continue any proceeding or proceedings
for the reduction of the assessed valuation of the Property, and, in its sole
discretion, to settle the same, and with respect to any period of time that
overlaps with Buyer’s period of ownership and impacts Buyer’s liability for
taxes and assessments for Buyer’s period of ownership, Buyer’s reasonable
consent shall be required. Subject to any consent that may be required by Buyer
in accordance with the terms hereof, Seller shall have sole authority to control
the progress of, and to make all decisions with respect to, such proceedings.
All tax refunds and credits attributable to any period prior to the Closing Date
which Seller has paid or for which Seller has given a credit to Buyer shall
belong to and be the property of Seller regardless of when received by Seller or
Buyer, and Buyer shall promptly pay the same to Seller upon receipt thereof,
provided, however, that any such refunds and credits that are the property of
tenants under Tenant Leases shall, be paid to Buyer to for the credit of such
tenants. Seller shall have no liability to such tenants or otherwise upon such
payment to Buyer. Buyer agrees to reasonably cooperate with Seller in

12

--------------------------------------------------------------------------------



connection with the prosecution of any such proceedings and to take all
reasonable steps, whether before or after the Closing Date, as may be necessary
to carry out the intention of this subsection, including the delivery to Seller,
upon demand, of any relevant books and records, including receipted tax bills
and cancelled checks used in payment of such taxes, the execution of any and all
consent or other documents, and the undertaking of any acts reasonably necessary
for the collection of such refund by Seller. All tax refunds and credits
attributable to any period from and after the Closing Date shall belong to and
be the property of Buyer.
(b)    Rents. All fixed and additional rentals under the Tenant Leases
(including gross-up amounts for excise taxes), refundable security deposits
(except as hereinafter provided) and other tenant charges shall be prorated
between Buyer and Seller, Seller being charged and credited for all of the same
allocable to the period up to the Closing Date and Buyer being charged and
credited for all of the same allocable to the period from and after the Closing
Date. Seller shall be entitled to retain all paid rent and other items allocable
to the period prior to the Closing. Seller shall deliver or provide a credit in
an amount equal to all prepaid rentals for periods from and after the Closing
Date and all refundable cash security deposits listed on Exhibit K which are not
applied or forfeited prior to the Closing Date pursuant to the Tenant Leases to
Buyer on the Closing Date. Except for any Government Tenant (defined herein
below), rents which are delinquent as of the Closing Date shall not be prorated
on the Closing Date. Buyer shall include such delinquencies in its normal
billing and shall diligently pursue the collection thereof in good faith after
the Closing Date (but Buyer shall not be required to litigate or declare a
default under any Tenant Lease). To the extent Buyer receives rents (or income
in connection with other tenant charges) on or after the Closing Date, such
payments shall be applied first toward the rent (or other tenant charge) owed to
Buyer in connection with the Tenant Leases for which such payment are received,
then for rent (or other tenant charges) for the month in which the Closing
occurs, and then to any delinquent rents (or other tenant charges) owed to
Seller, with Seller’s share thereof being promptly delivered to Seller;
provided, however, that any year-end or similar reconciliation payment shall be
allocated in accordance with the charges (and in the case of tenant
reimbursements, the underlying expenses) in Seller’s and Buyer’s respective
periods of ownership. Buyer may not waive any delinquent rents nor modify any
Tenant Lease after the Closing Date so as to reduce or otherwise affect amounts
owed thereunder for any period in which Seller is entitled to receive a share of
charges or amounts without first obtaining Seller’s written consent. Seller
hereby reserves the right to pursue any remedy against any tenant owing
delinquent rents and any other amounts owing to Seller for which Seller did not
receive a credit at Closing (but shall not be entitled to terminate such Tenant
Lease or such tenant’s right to possession); provided however (x) in no event
shall Seller have the right to pursue any remedy against Whole Foods or Long’s
Drugs (CVS) (but Seller shall have the right to contact such tenants to demand
payment of delinquent amounts); and (y) with respect to any tenants for whom
Seller seeks amounts due it that Seller is allowed to pursue hereunder, Seller
shall first provide written notice to Buyer that it intends to collect such
amounts (a “Collection Notice”), in which event the Buyer shall have thirty (30)
days after receipt of such Collection Notice to collect such amounts in the
ordinary course of its business. In the event the amounts pursuant to a
Collection Notice are not fully collected within thirty (30) days after Buyer’s
receipt of such Collection Notice, Seller may pursue remedies for such sums due
it from tenants, provided Seller shall not attempt to terminate any Lease or
evict any Tenant. Buyer shall reasonably cooperate with Seller in any collection
efforts hereunder (but shall not be required to litigate or

13

--------------------------------------------------------------------------------



declare a default under any Tenant Lease). With respect to delinquent rents and
any other amounts or other rights of any kind respecting tenants who are no
longer tenants of the Property as of the Closing Date, Seller shall retain all
rights relating thereto. With respect to any government tenant under a Tenant
Lease that customarily pays rent one (1) months in arrears (a “Government
Tenant”), Buyer and Seller acknowledge and agree that amounts received after the
Closing Date from such Government Tenant shall first be applied to rent (and
other tenant charges) due for the month in which Closing occurs, then for any
delinquent rents (or other tenant charges) owed to Seller in an total amount not
to exceed one (1) month of rent, then to Buyer for all current rent (and other
tenant charges) due Buyer.
(c)    Expense Contributions. Payments by the tenants under the
Tenant Leases for utility costs, real estate taxes and assessments, operating
expenses, insurance costs and other escalation charges (excluding deposits)
(collectively, “Expense Contributions”) shall be prorated as of the Closing Date
by allocating each payment ratably based on the number of days in the period to
which the same apply, and shall be paid upon receipt to Buyer and Seller, as
allocable. Buyer and Seller hereby acknowledge and agree that Expense
Contributions are billed to, and paid by, tenants on the basis of estimates of
the expenses with respect to which Expense Contributions are payable. If the
final reconciliation of utility costs, operating expenses, insurance costs and
other escalation charges reveals a discrepancy from the Expense Contributions
made by tenants, as between Buyer and Seller, such discrepancy shall, as
promptly as possible after the end of the current calendar year of each of the
Tenant Leases, be allocated ratably on a per diem basis based on the period
(before, as to Seller, or from and after, as to Buyer, the Closing Date) to
which it applies. If either party shall have collected more than its share of
such rents and charges as allocated pursuant to this Section 6D(1)(c) and
Section 6D(1)(b), such party shall pay over to the other the amount of such
excess as promptly as possible after such sums have been ascertained and paid.
Notwithstanding the foregoing, as soon as reasonably practicable after the
Closing Date but in no event later than one-hundred twenty (120) days after the
end of the calendar year in which the Closing Date occurs, Buyer shall deliver
an accounting and substantiation reasonably acceptable to Seller covering all
prorations under this Section 6D(1)(c), including any year-end or similar
reconciliations of Expense Contributions. Seller shall provide to Buyer (or
cause to be provided to Buyer) all accounting and supporting documentation for
the period of its ownership within a reasonable period of time following Closing
such that Buyer has all required information to undertake the year-end or
similar reconciliations of Expense Contributions and Seller agrees to reasonably
cooperate with Buyer in connection with preparation of the same.
(d)Percentage Rents. If any tenant of the Property is obligated to pay
percentage rent based upon the calendar year or lease year in which the Closing
Date occurs (the “Percentage Rent Year”), Buyer shall, within thirty (30) days
after receipt of such payment with respect to the Percentage Rent Year, remit to
Seller that portion which is equal to the number of days which elapsed between
the commencement date of the Percentage Rent Year for each such tenant, and the
Closing Date, and the total number of days in such Percentage Rent Year. If
Seller has received payments of percentage rent based on any Percentage Rent
Year in which the Closing Date occurs, in excess of Seller’s share as calculated
as set forth above in this Section 6D(1)(d), it shall promptly pay such excess
to Buyer. Notwithstanding any other provision hereof, the obligations of the
parties under this Section 6D(1)(d) will survive until the date which is three
(3) months after

14

--------------------------------------------------------------------------------



the last date on which any percentage rent was due and payable from any tenant
of the Property with respect to the Percentage Rent Year.
(e)Operating Expenses; Utilities. All amounts payable under any Contracts (to
the extent assumed by Buyer and subject to the terms of Section 5C(2) hereof);
annual permits and/or inspection fees (calculated on the basis of the period
covered); and, subject to Section 6D(3), any other expenses of the operation and
maintenance of the Property shall be prorated between Buyer and Seller, Seller
being charged and credited for all of the same allocable to the period up to the
Closing Date and Buyer being charged and credited for all of the same allocable
to the period from and after the Closing Date. Notwithstanding any provision to
the contrary, except for the credits provided pursuant to this Agreement, there
shall be no proration made between Seller and Buyer pursuant to this Section
with respect to the Architect Agreements, the Traffic Study Contract, the A&E
SMA Contract, the County of Maui Roof Repair Contract or the Refresh Work Phase
I Contract, and Buyer shall assume the obligation to pay all amounts due
thereunder relating to work performed before, on or after the Closing. On or
prior to Closing, Seller shall deliver to Buyer and Escrow Agent evidence of
payment of work performed prior to Closing (to the extent invoiced and paid)
together with all lien waivers and release obtained in connection therewith. To
the extent work has been performed prior to Closing but not yet paid, Seller
shall use reasonable efforts to obtain an invoice for such work together with
lien waivers and releases for such work, and Seller shall pay such invoice at
Closing pursuant to the Closing settlement statement. To the extent work has
been performed prior to Closing but not yet paid, and Seller does not receive an
invoice prior to Closing, Seller shall provide Buyer a reasonable description of
the scope of work performed and payment due, and Buyer shall make such payment
pursuant to the terms of the applicable contract from and after Closing.
(f)    Buyer shall receive a credit at Closing from Seller for only
those tenant improvement allowances and leasing commissions set forth on
Schedule 2 attached hereto, unless, and to the extent, the same are paid by
Seller on or prior to Closing (Buyer being obligated to pay any item for which
Buyer receives a credit when due). Buyer shall be responsible for all of the
capital expenses, tenant improvement allowances, leasing commissions and other
leasing costs at the Property, including, without limitation, the following (the
“Remaining TI/LC Obligations”): (x) those payable (or required to be performed)
in connection with contingencies (including cancellations, extensions,
expansions, options or renewals) occurring after the Effective Date with respect
to any Tenant Lease, (y) those set forth on Schedule 2 and (z) in connection
with new leases which are approved hereunder.
(g)    Whole Foods Landlord’s Work Buyer shall receive a credit
at Closing from Seller in the amount of $1,673,012 for the estimated costs of
work required to be performed by the landlord pursuant to the Lease with Whole
Foods (“Whole Foods Lease”). Additionally, Seller shall deposit in escrow with
the Title Company the amount of $738,506 (“Whole Foods Work Escrow”), which
amount shall be held in escrow pursuant to the Holdback Escrow Agreement. The
Holdback Escrow Agreement shall provide, inter alia, that the Whole Foods Work
Escrow shall be held by the Escrow Agent until Buyer’s receipt of a guaranteed
maximum price contract for the Landlord’s Work (as defined in the Whole Foods
Lease) in a form reasonably approved by Buyer (such agreement, the “Whole Foods
GMP Contract”). The parties acknowledge and agree that the scope of Landlord’s
Work shall be as set forth on the plans described

15

--------------------------------------------------------------------------------



on Exhibit U, subject to approval by Whole Foods pursuant to the Whole Foods
Lease. Additionally, the parties acknowledge and agree that Buyer hereby grants
Seller the right to direct, on behalf of Buyer as owner of the Property, the
bidding and design process for, and the negotiation of, the Whole Foods GMP
Contract, which right is subject to Seller complying with its obligations under
this Section 6(D)(1)(g) and may be revoked by Buyer at any time in accordance
with this Section. In reasonable consultation with Buyer and at all times
keeping Buyer reasonably informed of and privy to all communication,
documentation, bids and designs (and comments thereto by any party, including
but not limited to Whole Foods and any contractor), Seller shall use good faith
and diligent efforts to negotiate and advance the Whole Foods GMP Contract in a
timely and reasonable manner and shall at all times be in compliance with the
Whole Foods Lease. Seller acknowledges and agrees that the process for advancing
the Whole Foods GMP Contract shall be (x) obtaining comments from Whole Foods
regarding the plans and specifications for Landlord’s Work and incorporating
such comments in a manner that is acceptable to Whole Foods; (y) obtaining a bid
from Arita Paulson for the Landlord’s Work; and (z) negotiating the final form
of Whole Foods GMP Contract which shall include, inter alia, contractual rights
and enforcement remedies reasonably required by Buyer. Buyer shall not
unreasonably withhold, condition or delay its approval of the Whole Foods GMP
Contract so long as Seller has performed its obligations hereunder. Upon Buyer’s
receipt of the Whole Foods GMP Contract, Buyer shall notify Seller and Escrow
Agent regarding the final guaranteed maximum price amount set forth in the Whole
Foods GMP Contract, and Escrow Agent shall release and disburse to Buyer an
amount equal to the positive difference between (i) the guaranteed maximum price
set forth in the Whole Foods GMP Contract; and (ii) $1,477,012, with the
remaining balance of the Whole Foods Work Escrow being concurrently disbursed by
Escrow Agent to Seller. If Seller has complied with its obligations under this
Section and Buyer has not approved the Whole Foods GMP Contract by June 30, 2016
(“Outside Disbursement Date”), then the remaining balance of the Whole Foods
Work Escrow shall be released to Seller. Notwithstanding anything to the
contrary forgoing, if Buyer decides at any time to revoke Seller’s right to
direct and negotiate the Whole Foods GMP Contract as granted in this Section,
Buyer shall provide written notice thereof to Seller and Escrow Agent with
direction to Escrow Agent to release the Whole Foods Work Escrow to Seller.
(h)    Whole Foods Rent Credit. Seller shall escrow at Closing the
amount of $175,179 (“Whole Foods Rent Credit Escrow”) for one (1) year’s rent
due under the Whole Foods Lease from and after the Expansion Premises Rent
Commencement Date (as defined in the Whole Foods Lease), which amount shall be
held in escrow pursuant to the Holdback Escrow Agreement. The Holdback Escrow
Agreement shall provide, inter alia, that (i) if the SMA (special maintenance
area) permit encompassing the Landlord’s Work (“SMA Permit”) is obtained on or
prior to June 30, 2016 (“SMA Outside Approval Date”), the Whole Foods Rent
Credit Escrow shall be released to Seller, and (ii) if the SMA Permit is
obtained after the SMA Outside Approval Date and prior to June 30, 2017, then
commencing July 31, 2016 and on the last day of each month thereafter until such
time as the SMA Permit is obtained, the Escrow Agent shall release to Buyer an
amount equal to $14,598.25 per month; and (iii) if the SMA Permit is not
obtained by June 30, 2017, then Escrow Agent shall release the remaining Whole
Foods Rent Credit Escrow (if any) to Buyer.
(j)    Re-Fresh Work Buyer shall receive a credit at Closing from

16

--------------------------------------------------------------------------------



Seller in the amount of $1,453,484 for the projected costs associated with
completing certain façade improvements at the Property. Buyer shall have no
obligation to complete the façade improvements from and after Closing.
(j)County of Maui Roof Repair Work. Buyer shall receive a credit at Closing in
the amount of $256,250 for the costs associated with completing certain roof
repair work to the roof over the premises being leased to the County of Maui
(“County of Maui Roof Repair Work”), and Buyer shall assume the obligation to
pay for any such work that has been completed prior to Closing but that is not
paid for as of the Closing. The scope of the County of Maui Roof Repair Work is
as set forth in that certain stipulated sum Construction Agreement between
Seller and Pat’s Quality Roofing, Inc. (“Roof Contractor”) dated as of December
10, 2015 (“County of Maui Roof Repair Contract”), which is being assigned by
Seller to Buyer at Closing.
(k)Painting Work. Buyer shall receive a credit at Closing in the amount of
$57,560 for the remaining costs associated with completing certain painting work
to metal roofs and flashing of the Property (“Painting Work”), and Buyer shall
assume the obligation to pay for any such work that has been completed prior to
Closing but that is not paid for as of the Closing. The scope of the Painting
Work is as set forth in that certain stipulated sum Construction Agreement
between Seller and Jade Painting, Inc. (“Painting Contractor”) dated as of
December 24, 2014 (“Refresh Work Phase I Contract”), which is being assigned by
Seller to Buyer at Closing.
(l)Wells Fargo Air Conditioning Replacement. Buyer shall receive a credit at
Closing in the amount of $10,645 for landlord’s contribution obligations for
certain HVAC work to be performed under the lease with Wells Fargo Bank, N.A..
(m)Tortuga and Spa Tenant Vacancies. Buyer shall receive a credit at Closing in
the amount of $27,000 for security deposits attributable to the lease agreement
by and between Seller, as landlord, and Darbouze Management, LLC, as tenant
(“Tortuga Lease”) and Seller, as landlord, and Spa Luna, as tenant (“Spa
Lease”).
(n)Roof Warranty Repairs Credit. At Closing, Buyer shall receive a credit of
$50,000 to cover the cost of any Roof Repair Work that may be required to
complete the assignment of the Roof Warranties as contemplated pursuant to
Section 8(E)(6) hereof.
(o)Traffic Study Contract Credit. At Closing Seller shall provide a credit to
Buyer in the amount of $7,048 for the costs remaining to be paid under the
Traffic Study Contract (as defined in Section 8A(8) hereof).
(p)A&E SMA Contract Credit. At Closing Seller shall provide a credit to Buyer in
the amount of $21,302 for the costs remaining to be paid under that certain A&E
SMA Contract (as defined in Section 8A(8) hereof).

17

--------------------------------------------------------------------------------



(q)Whole Foods Estoppel Credit. At Closing, Seller shall provide a credit to
Buyer in the amount of $2,514 to reimburse Buyer for the credit against rent
claimed by Whole Foods in its tenant estoppel certificate.
(2)    Calculation; Reproration. The prorations and payments shall be made on
the basis of a written statement submitted to Buyer and Seller by Title Company
(based on information provided to Title Company by Buyer and Seller) at least
two (2) business days prior to the Closing and approved by Buyer and Seller. Any
item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and adjusted when the information is available in accordance with this
subsection. The estimated closing statement as described in §1.6045-4(e)(3)(ii)
of the U.S. Treasury Regulations (the “Regulations”), prepared by Title Company
and adjusted as aforesaid and approved in writing by the parties (which approval
shall not be withheld if prepared in accordance with this Agreement) shall be
referred to herein as the “Closing Statement”. If the prorations and credits
made under the Closing Statement shall prove to be incorrect or incomplete for
any reason, then either party shall be entitled to an adjustment to correct the
same; provided, however, that any adjustment shall be made, if at all, within
sixty (60) days after the Closing Date (except with respect to real estate taxes
and assessments, Expense Contributions, Percentage Rents and amounts prorated
pursuant to Section 6D(1)(e), in which case such adjustment shall be made within
thirty (30) days after the information necessary to perform such adjustment is
available, including with respect to real estate taxes and assessments any
reassessment period), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the prorations and credits set forth in the
Closing Statement shall be binding and conclusive against such party.
(3)Items Not Prorated. Seller and Buyer agree that (a) none of the insurance
policies relating to the Property will be assigned to Buyer and Buyer shall be
responsible for arranging for its own insurance as of the Closing Date; and (b)
to the extent the same are in the name of Seller, utilities, including
telephone, electricity, water and gas, shall be read on the Closing Date and
Buyer shall be responsible for all the necessary actions needed to arrange for
utilities in the name of Seller to be transferred to the name of Buyer on the
Closing Date, including the posting of any required deposits (it being
understood, however, that Seller shall be entitled to a credit at the Closing in
the amount of any utility deposits which it or its predecessors have made prior
to the Closing Date, to the extent the same are transferred to Buyer, and Seller
shall be entitled to recover and retain from the providers of such utilities any
refunds or overpayments to the extent applicable to the period prior to the
Closing Date, and any utility deposits for which it does not receive a credit
hereunder). Accordingly, there will be no prorations for insurance or utilities
(except to the extent provided herein for utility deposits). Notwithstanding the
foregoing, in the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner provided in Section
6D(1)(e) above.
(4)Buyer’s Obligation to Pay. Notwithstanding anything to the contrary contained
in this Section 6, for any item for which Buyer receives a credit or otherwise
assumes responsibility pursuant to this Section 6D(1)(a)-(f) and which is
payable after Closing, Buyer shall

18

--------------------------------------------------------------------------------



pay for such item when due and shall be responsible for any fees, charges,
interest and penalties which may become due on account of Buyer’s failure to do
so.
(5)Survival. The provisions of this Section 6D shall survive the Closing Date.
7.    Destruction/Condemnation of Property. In the event that, after the
Effective Date but prior to the Closing Date, (i) all or any portion of the Land
or Improvements is damaged or destroyed by any casualty which would cost in
excess of three percent (3%) of the Purchase Price to repair, as determined by a
contractor mutually acceptable to Seller and Buyer in their reasonable
discretion; (ii) a casualty event results in the termination of any Tenant Lease
by a Major Tenant; or (iii) there is a taking or condemnation of all or any
portion of the Land or Improvements under the provisions of eminent domain law
that would materially interfere with the present use of such property (as
determined by Seller in its reasonable discretion) (a “Casualty/Condemnation
Event”), Seller shall give Buyer prompt written notice of the same
(“Casualty/Condemnation Notice”), but Seller shall have no obligation to repair
or replace any damage or destruction caused by the foregoing. In such event,
Buyer shall have the right to terminate this Agreement by written notice thereof
delivered to Seller within ten (10) days after Buyer has received notice from
Seller of the Casualty/Condemnation Event, and if such termination right is
exercised, the Deposit (less the Independent Consideration) shall be returned to
Buyer by Title Company and this Agreement shall terminate and be of no further
force or effect, except for the provisions hereof which survive the termination
of this Agreement expressly as set forth herein. If Buyer does not so timely
elect to so terminate this Agreement or the casualty or condemnation is not a
Casualty/Condemnation Event because it does not in fact meet or exceed the
thresholds described above, Seller shall have no obligation to repair the Land
or Improvements or portion thereof so damaged, the Closing shall take place as
provided herein, and Seller shall, upon consummation of the transaction herein
provided, assign to Buyer all claims of Seller under or pursuant to any casualty
insurance coverage, or under the provisions of eminent domain law, as
applicable, and all proceeds from any such casualty insurance (including all
rent loss insurance applicable to any period from and after (but not before) the
Closing) or condemnation awards received by Seller on account of any such
casualty or condemnation, as the case may be (“Proceeds”) (but only to the
extent the same have not been applied by Seller prior to the Closing Date to
repair the resulting damage), and Buyer shall be credited with the remaining
cost to repair the damage or destruction caused by such casualty, provided,
however, if such casualty is insured and Seller is able to assign to Buyer all
Proceeds in connection therewith, then the credit shall not exceed the amount of
the deductible under Seller’s casualty insurance policy (less any amount of the
deductible expended by Seller to repair the resulting damage in a manner
reasonably approved by Buyer). In the event the foregoing credit to Buyer for
uninsured and deductible amounts under this Section 7 shall exceed the “Maximum
Credit Amount” (as hereinafter defined), Seller shall have the right within
three (3) business days of such determination to provide Buyer with written
notice of its election to terminate this Agreement. Within three (3) business
days after receipt of such notice Buyer shall have the option to close the
transaction and receive a credit in the amount of the Maximum Credit Amount or
to allow the Agreement to terminate, in which case the Deposit (less the
Independent Consideration) shall be returned to Buyer and all obligations
hereunder shall cease, other than those which by their terms survive
termination. The “Maximum Credit Amount” shall mean the amount by which (a)

19

--------------------------------------------------------------------------------



$500,000 exceeds (b) the sum of all amounts expended by Seller to repair any
damage or destruction resulting from any casualty or condemnation (whether or
not any such casualty or condemnation constitutes a Casualty/Condemnation Event
or is an insured or uninsured casualty).
8.    Representations and Warranties; Certain Covenants.
A.    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as of the Effective Date as follows (for purposes of this
Agreement, “Seller’s knowledge” (or any similar phrase) meaning the present
actual knowledge, without taking into account any constructive or imputed
knowledge, of Joshua Zemon and Keri Navarette, but such individual shall not
have any liability under or in connection with this Agreement):
(1)Authority. Seller is a limited liability company, duly formed and validly
existing and in good standing under the laws of the State of Delaware. Seller
has all requisite limited liability company power and authority to execute and
deliver, and to perform all of its obligations under, this Agreement.
(2)Due Execution; No Conflicts. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of Seller
and does not and will not (a) require any consent or approval that has not been
obtained, (b) violate any provision of Seller’s organizational documents, or (c)
to Seller’s knowledge, violate any other agreement to which Seller is a party.
(3)Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights and general equitable principles.
(4)No Bankruptcy or Dissolution. No “Bankruptcy/Dissolution Event” (as defined
below) has occurred with respect to Seller. As used herein, a
“Bankruptcy/Dissolution Event” means any of the following: (a) the commencement
of a case under Title 11 of the United States Bankruptcy Code, as now
constituted or hereafter amended, or under any other applicable bankruptcy law
or other similar law; (b) the appointment of a trustee or receiver for the
Property; or (c) a dissolution or liquidation.
(5)Tenant Leases. Except for any other leases which may be approved and executed
pursuant to the provisions of this Agreement, there are no leases of space in
the Property which will be in force after the Closing and under which Seller is
the landlord (whether by entering into the leases or acquiring the Property
subject to the leases) other than the Tenant Leases described in Exhibit L.
There are no security deposits under the Tenant Leases identified in Exhibit L
except as set forth in Exhibit K. As of Closing, there shall be no commissions,
brokerage fees and tenant improvement cost obligations with respect to any
Tenant Leases in effect as of the Closing, except for (x) extensions,
expansions, options or renewals of existing Tenant Leases occurring after
Closing (provided that such obligations are set forth in the applicable Tenant
Lease) or (y) in connection with new Tenant Leases which are approved as
provided hereunder. Seller has delivered to Buyer true, accurate and complete
copies of the Tenant Leases. In connection

20

--------------------------------------------------------------------------------



with any Tenant Lease, there are no capital expenses, tenant improvement
allowances, leasing commissions and other leasing cost obligations except as set
forth on Schedule 2.
(6)Litigation. Except as set forth in Exhibit M, to Seller’s knowledge, there is
no pending action, litigation or other proceeding not covered by insurance filed
against Seller with respect to the Property which has been served on Seller.
(7)Compliance. Except as set forth in Exhibit N, to Seller’s knowledge, Seller
has received no written notice from any governmental authority having
jurisdiction over the Property to the effect that the Property is currently not
in compliance with applicable laws and ordinances.
(8)Contracts. The contracts listed on Exhibit B (which includes the dates of
such contracts and agreements and dates of any amendments or modifications
thereto and includes the County of Maui Roof Repair Contract and the Refresh
Work Phase I Contract) (collectively all such contracts on Exhibit B,
“Contracts”), constitutes all of the service contracts, equipment leases and
construction contracts executed by Seller that are presently in effect with
respect to the Property. In addition, the Contracts shall include the following
agreements which are presently in effect: (x) the following agreements executed
by Alberta Development Partners, LLC (“Alberta Development”): (i) that certain
Fee Proposal Agreement between Alberta Development and Riecke Sunnland Kono
Architects, Ltd. (“RSK”) with respect to the Maui Mall Whole Foods Dock Addition
dated July 31, 2015 and revised on August 10, 2015, (ii) that certain Fee
Proposal Agreement between Alberta Development and RSK with respect to Maui Mall
Vision – Entry Way Renovation dated August 24, 2015, and (iii) that certain Fee
Proposal Agreement between Alberta Development and RSK with respect to SMA
submission and mall renovation dated July 22, 2014 (collectively, the “Architect
Agreements”); (y) that certain Proposal and Agreement for Consulting Services
between Alberta Development and Munekiyo & Hiraga, Inc. with respect to the TJ
Maxx SMA Use Permit dated January 10, 2014 (“Traffic Study Contract”); and (z)
that certain AIA Document B104-2007 Standard Form of Agreement between Owner and
Architect between A & B Properties Inc. and RSK dated as of December 6, 2012
(“A&E SMA Contract”) with respect to architectural and engineering services with
respect to the TJ Maxx SMA Use Permit, as assigned by A & B Properties Inc. to
Seller by a consent to assignment letter dated December 26, 2013 and a notice of
assignment letter dated January 6, 2014. All such Contracts (other than the
County of Maui Roof Repair Contract, the Refresh Work Phase I Contract, the
Architect Agreements, the Traffic Study Contract and the A&E SMA Contract) are
terminable without costs upon thirty (30) days’ notice or less. Alberta
Development shall assign the Architect Agreements and the Traffic Study Contract
to Seller on or prior to Closing and obtain any consents required for such
assignment, and Seller shall provide evidence of such assignment (and any
necessary consent to assignment) to Buyer on or prior to Closing. Seller shall
obtain any necessary consent required to assign the A&E SMA Contract to Buyer
and deliver same to Buyer prior to Closing. Seller has delivered to Buyer true,
correct and complete copies of the Contracts, the Architect Agreements, the
Traffic Study Contract and the A&E SMA Contract.
(9)Defaults. Except as set forth in Exhibit O, Seller has neither given to, nor
to Seller’s knowledge received from, a party to any Tenant Lease or Contract
written notice

21

--------------------------------------------------------------------------------



that any material default currently exists under such Tenant Lease or Contract.
There are no defaults under that certain Declaration of Restrictive Covenants
Regarding Access dated November 26, 2013.
(10)Condemnation. To Seller’s knowledge, Seller has received no notice from any
governmental authority having jurisdiction over the Land and Improvements that
they are presently the subject of any condemnation or similar proceeding.
(11)Environmental Matters. Except as set forth in the Environmental Reports,
there has been no release at or upon the Property of any material known to
Seller to be a Hazardous Material in an amount which would, as of the date
hereof, give rise to an “Environmental Compliance Cost”. The term “Environmental
Compliance Cost” means any material out-of-pocket cost, fee or expense
reasonably incurred directly to satisfy any requirement imposed by the U.S.
Environmental Protection Agency, the U.S. Department of Transportation, or any
instrumentality authorized to regulate substances in the environment which has
jurisdiction over the Property to bring the Property into compliance with
applicable Federal, State and local laws and regulations directly relating to
the existence on the Property of any Hazardous Material.
(12)OFAC. Neither Seller nor any of Seller’s affiliates, nor, to Seller’s
knowledge, any of their respective brokers or other agents acting in any
capacity in connection with the transactions contemplated by this Agreement, is
or will be (a) conducting any business or engaging in any transaction or dealing
with any person appearing on the U.S. Treasury Department’s OFAC list of
prohibited countries, territories, “specifically designated nationals” or
“blocked person” (each a “Prohibited Person”) (which lists can be accessed at
the following web address: http://www.ustreas.gov/offices/enforcement/ofac/),
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any such Prohibited Person;
(b)engaging in certain dealings with countries and organizations designated
under Section 311 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns;
(c)dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
dated September 24, 2001, relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”;
(d) a foreign shell bank or any person that a financial institution would be
prohibited from transacting with under the USA PATRIOT Act; or (e) engaging in
or conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempting to violate, any of the
prohibitions set forth in (i) any U.S. anti-money laundering law, (ii) the
Foreign Corrupt Practices Act, (iii) the U.S. mail and wire fraud statutes, (iv)
the Travel Act, (v) any similar or successor statutes or (vi) any regulations
promulgated under the foregoing statutes.
B.    Representations and Warranties of Buyer. Buyer hereby represents and
warrants the following to Seller as of the Effective Date (all of the
representations and warranties contained in this Section 8B surviving
indefinitely):
(1)Authority. Buyer is a corporation, duly incorporated and validly existing and
in good standing under the laws of the State of Delaware Buyer has all requisite
power and authority to execute and deliver, and to perform all its obligations
under this Agreement.

22

--------------------------------------------------------------------------------



(2)Due Execution. The execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of Buyer and does not
and will not (a) require any consent or approval that has not been obtained or
(b) violate any provision of Buyer’s organizational documents.
(3)Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights and general equitable principles.
(4)No Bankruptcy/Dissolution Event. No Bankruptcy/Dissolution Event has occurred
with respect to Buyer, or if Buyer is a partnership, any of the general partners
in Buyer. Buyer has sufficient capital or net worth to meet its obligations,
including payment of the Purchase Price, under this Agreement.
(5)ERISA. Buyer is not (and, throughout the period in which transactions
contemplated by this Agreement are occurring, will not be) and is not acting on
behalf of (and, throughout the period in which transactions contemplated by this
Agreement are occurring, will not be acting on behalf of) (i) an “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is subject to Title I of ERISA,
(ii) a “plan” as defined in and subject to Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Internal Revenue Code”), or (iii) an entity
deemed to hold “plan asset” of any of the foregoing within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. None of the
transactions contemplated by this Agreement are in violation of any state
statutes applicable to Buyer regulating investments of, and fiduciary
obligations with respect to, governmental plans similar to the provisions of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code.
(6)OFAC. Neither Buyer nor any of Buyer’s affiliates, nor, to Buyer’s knowledge,
any of their respective brokers or other agents acting in any capacity in
connection with the transactions contemplated by this Agreement, is or will be
(a) conducting any business or engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any such Prohibited Person;
(b)engaging in certain dealings with countries and organizations designated
under Section 311 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns;
(c)dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
dated September 24, 2001, relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”;
(d) a foreign shell bank or any person that a financial institution would be
prohibited from transacting with under the USA PATRIOT Act; or (e) engaging in
or conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempting to violate, any of the
prohibitions set forth in (i) any U.S. anti-money laundering law, (ii) the
Foreign Corrupt Practices Act, (iii) the U.S. mail and wire fraud statutes, (iv)
the Travel Act, (v) any similar or successor statutes or (vi) any regulations
promulgated under the foregoing statutes.

23

--------------------------------------------------------------------------------



C.Survival. Any cause of action with respect to a breach of the representations
and warranties set forth in Section 8A, inclusive, shall survive (and, subject
to the terms of this Agreement, Seller shall be liable for any such breach) for
a period of nine (9) months from the Closing Date (such period of time, the
“Survival Period”), at which time such representations and warranties shall
terminate, except as to any breach with respect to which Buyer gives Seller
written notice (identifying such breach with reasonable detail) (a “Breach
Notice”) before the expiration of the Survival Period. Notwithstanding the
foregoing, Seller shall have no liability, and Buyer shall make no claim against
Seller, for (and Buyer shall be deemed to have waived any failure of a condition
hereunder by reason of) a breach of any representation or warranty, covenant or
other obligation of Seller under this Agreement or any document executed by
Seller in connection with this Agreement (a) if the breach in question
constitutes or results from a condition, state of facts or other matter that was
known to Buyer as of the Effective Date or contained in any of the Property
Documents, (b) if the breach in question constitutes or results from a
condition, state of facts or other matter that was known to Buyer prior to
Closing and Buyer proceeds with the Closing, or (c) to the extent, in the case
of a representation or warranty of Seller, the same is confirmed by a “Tenant
Estoppel Certificate” (as hereinafter defined) with respect to the applicable
Tenant Lease.
D.Certain Limitations. Notwithstanding anything to the contrary in this
Agreement and without limitation upon the limitations elsewhere in this
Agreement: (1) Seller shall have no liability (and Buyer shall make no claim
against Seller) for a breach of any representation or warranty or any other
obligation of Seller under this Agreement or any document executed by Seller in
connection with this Agreement unless (a) the valid claims for all such breaches
collectively aggregate to more than Seventy-five Thousand ($75,000), and (b) the
liability of Seller under this Agreement and such documents does not exceed, in
the aggregate, the amount equal to One Million Nine Hundred Thousand Dollars
($1,900,000) (the “Cap”) (it being understood that, notwithstanding anything to
the contrary in this Agreement or any other document, Seller’s liability under
this Agreement and the documents executed by Seller in connection herewith shall
in no event exceed, in the aggregate, the amount of the Cap); and (2) in no
event shall Seller be liable for any consequential or punitive damages;
provided, however, the Cap and Survival Period shall not apply to the
post-closing reproration obligations of Buyer under Section 6D(2), Seller’s
obligations with respect to real estate taxes under Section 6(D)(1(a) hereof,
and fees and costs of enforcement of the Agreement. Seller shall maintain (i)
during the Survival Period, a liquid net worth equal to at least the amount of
the Cap and (ii) after the Survival Period, a liquid net worth equal to at least
the lesser of the amount of the Cap or the aggregate amount claimed by Buyer in
Breach Notices delivered to Seller during the Survival Period; provided,
however, that Seller shall not have any further obligations pursuant to clause
(ii) if Buyer has not commenced litigation with respect to such claims within
thirty (30) days after the expiration of the Survival Period or from and after
such time as all such claims have been settled or finally determined by a court
of competent jurisdiction. The obligations of Seller under this Section shall
survive Closing.
E.    Certain Interim Covenants of Seller. Until the Closing Date or the sooner
termination of this Agreement, except as otherwise expressly provided below:
(1)Property Maintenance. Seller shall use commercially reasonable efforts to
maintain, improve (pursuant to the County of Maui Roof Repair Contract and
Refresh Work Phase I Contract) and insure the Property in the same manner as
prior hereto pursuant to its

24

--------------------------------------------------------------------------------



normal course of business and all obligations under the Contracts (such
maintenance obligation not including capital expenditures or expenditures not
incurred in such normal course of business), subject to reasonable wear and tear
and further subject to destruction by casualty or eminent domain or other events
beyond the control of Seller, including changes in laws, rules, ordinances and
regulations. Seller shall not perform material alterations at the Property
without the Buyer’s prior written consent, which shall not be unreasonable
withheld if such alterations are required pursuant to any Tenant Lease described
on Exhibit L hereto or any other Tenant Lease approved or deemed approved by
Buyer.
(2)Contracts and Agreements. Seller shall not enter into any new service
contracts or other similar agreements affecting the Property that will be
binding on Buyer without the prior consent of Buyer (not to be unreasonably
withheld, conditioned or delayed). Buyer’s failure to approve or disapprove such
service contracts within three (3) business days after Buyer’s receipt of
Seller’s written request for such approval shall be deemed approval of the same.
With respect to the Unilateral Agreement and Declaration (regarding off-site
parking), Seller shall advise Buyer of any changes to the form attached hereto
as Schedule 6(E)(2) requested by the County of Maui and Buyer shall have the
right to review and approve such changes before Seller executes and delivers
such Agreement to the County of Maui.
(3)Tenant Leases.
(a)    Seller shall continue to offer the Property for lease in the same
manner as prior hereto pursuant to its normal course of business and shall keep
Buyer reasonably informed as to the status of leasing.
(b) Seller shall not enter into any new Tenant Leases or
modifications of existing Tenant Leases without the consent of Buyer (which
consent will not be unreasonably withheld, conditioned or delayed). Buyer’s
failure to approve or disapprove such Tenant Leases within three (3) business
days after Buyer’s receipt of Seller’s written request for such approval shall
be deemed approval of the same. In no event shall Seller have any obligation to
enter into any new Tenant Lease or modify any existing Tenant Lease.
 
(4) Exclusivity. From the Effective Date through the Closing Date or the earlier
termination of this Agreement, Seller shall not market the Property or solicit
offers to and otherwise negotiate with other parties for the purchase and sale
of the Property.
(5)Provide Copies of Notice. Seller shall use commercially reasonable efforts to
deliver to Buyer no later than three (3) business days after receipt copies of
all material notices received from tenants together with copies of notices
received from any governmental authority of any violation of any law, statute,
ordinance, regulation, or order of any governmental or public authority relating
to the Property.
(6)Assignment of Warranties and Guaranties. Seller shall use commercially
reasonable efforts to obtain all consents required with respect to the transfer
and assignment to Buyer of any warranties and guaranties held by Seller or used
in connection with all or any portion of the Improvements or the Personal
Property so that the same can be assigned by

25

--------------------------------------------------------------------------------



Seller to Buyer at Closing. Additionally, with respect to the roof warranties
described on Schedule 3 hereof (collectively, the “Roof Warranties”, and
individually, a “Roof Warranty”), prior to Closing Seller shall pay all fees and
complete any paperwork required for such assignment (or consent to assignment)
of the Roof Warranties (and Buyer shall provide any information required in
connection therewith), but not including the payment (other than the credit set
forth in Section 6(D)(1)(n)) or diligent completion of any work or repair of any
deficiencies that must be performed pursuant to the terms of any inspection
conducted by any of the companies providing a Roof Warranty as a condition to
assignment (collectively, the “Roof Repair Work”). After any applicable
inspection related to the transfer of the Roof Warranties has been performed,
Seller shall promptly notify Buyer of the Roof Repair Work that must be
performed prior to the transfer of each of the Roof Warranties. If Seller has
not completed the assignment of all Roof Warranties pursuant to this paragraph
prior to Closing, then Seller shall reasonably cooperate with Buyer after
Closing (at no cost to Seller) to effectuate the assignment of such Roof
Warranties.
(7)SNDAs. Upon the written request of Buyer, Seller agrees to forward, at no
cost to Seller and solely as an accommodation to Buyer, Buyer’s lender’s form of
Subordination, Non-Disturbance and Attornment Agreement (if any) to any tenant
specified by Buyer (each, a “Requested SNDA”). However, it is expressly
understood and agreed that the receipt of any Requested SNDA in any form
executed by tenants shall not be a condition to Buyer’s obligation to proceed
with the Closing under this Agreement. If Seller has not received a Requested
SNDA for any Major Tenant by the Closing Date, then Buyer shall have a one-time
right to extend Closing for a period not to exceed ten (10) business days.
(8)Prior to Closing, Seller shall make application with the Hawaii Department of
Revenue to obtain a bulk sales report and tax clearance certificate and shall
use commercially reasonable efforts to obtain and deliver the same to Buyer
prior to Closing.
9. DISCLAIMER, RELEASE AND ASSUMPTION. AS AN ESSENTIAL INDUCEMENT TO SELLER TO
ENTER INTO THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE PURCHASE
PRICE, BUYER ACKNOWLEDGES, UNDERSTANDS AND AGREES AS OF THE EFFECTIVE DATE AND
AS OF THE CLOSING DATE AS FOLLOWS:
A. DISCLAIMER.
(1)AS-IS, WHERE IS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 8A OR IN
THE DEED, THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON AN “AS IS,
WHERE IS” BASIS. EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, SELLER HAS NOT
MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO, CONCERNING OR WITH
RESPECT TO THE PROPERTY OR ANY OTHER MATTER WHATSOEVER, INCLUDING WITHOUT
LIMITATION: (i) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION AND ASPECTS
OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE STRUCTURAL ELEMENTS, SEISMIC

26

--------------------------------------------------------------------------------



ASPECTS OF THE PROPERTY, FOUNDATION, ROOF, APPURTENANCES, ACCESS, SIGNAGE,
LANDSCAPING, PARKING FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING,
SEWAGE, AND UTILITY SYSTEMS, FACILITIES AND APPLIANCES, THE SQUARE FOOTAGE
WITHIN THE IMPROVEMENTS ON THE PROPERTY AND THE IMPROVEMENTS AND WITHIN EACH
TENANT SPACE THEREIN AND WITHIN THE COMMON ELEMENTS OF THE PROPERTY, (ii) THE
QUALITY, NATURE, ADEQUACY, AND PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY
GROUNDWATER, (iii) THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF UTILITIES SERVING THE PROPERTY, (iv) THE DEVELOPMENT POTENTIAL OF
THE PROPERTY, AND THE PROPERTY’S USE, HABITABILITY, MERCHANTABILITY, OR FITNESS,
SUITABILITY, VALUE OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE, (v)
THE ZONING AND OTHER LEGAL STATUS OF THE PROPERTY, THE IMPROVEMENTS AND ANY
OTHER PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE PROPERTY, (vi) THE COMPLIANCE
OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS,
STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL
OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR ENTITY, (vii) THE
ENVIRONMENTAL CONDITION OF THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE
PRESENCE OF “HAZARDOUS MATERIALS” (AS HEREINAFTER DEFINED) ON, UNDER OR ABOUT
THE PROPERTY OR THE ADJOINING OR NEIGHBORING PROPERTY, (viii) THE QUALITY OF ANY
LABOR AND MATERIALS USED IN ANY IMPROVEMENTS ON THE PROPERTY, (ix) THE CONDITION
OF TITLE TO THE PROPERTY, (x) THE LEASES, CONTRACTS OR OTHER AGREEMENTS
AFFECTING THE PROPERTY AND THE IMPROVEMENTS, AND (xi) ECONOMICS OF THE OPERATION
OF THE PROPERTY AND THE IMPROVEMENTS OR THE FINANCIAL CONDITION OF ANY TENANT OF
THE PROPERTY.
(2)SOPHISTICATION OF BUYER. BUYER ACKNOWLEDGES AND AGREES THAT IT IS A
SOPHISTICATED BUYER WHO IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF REAL
ESTATE PROJECTS SIMILAR TO THE PROPERTY, AND (SUBJECT TO THE LIMITATIONS ON SUCH
ACTIVITIES IMPOSED BY THE TENANT LEASES OR BY SELLER PURSUANT TO THE OTHER
PROVISIONS HEREOF) THAT BUYER HAS BEEN GIVEN, A FULL OPPORTUNITY TO INSPECT AND
INVESTIGATE EACH AND EVERY ASPECT OF THE PROPERTY AND ANY AND ALL MATTERS
RELATING THERETO, EITHER INDEPENDENTLY OR THROUGH AGENTS OF BUYER’S CHOOSING,
INCLUDING, WITHOUT LIMITATION:
(a)ALL MATTERS RELATING TO TITLE, TOGETHER WITH ALL GOVERNMENTAL AND OTHER LEGAL
REQUIREMENTS SUCH AS TAXES, ASSESSMENTS, ZONING, USE PERMIT REQUIREMENTS AND
BUILDING CODES.
(b)THE PHYSICAL CONDITION AND ASPECTS OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE INTERIOR, THE EXTERIOR, THE SQUARE FOOTAGE WITHIN THE
IMPROVEMENTS AND WITHIN EACH TENANT SPACE THEREIN AND WITHIN THE COMMON ELEMENTS
OF THE PROPERTY, THE

27

--------------------------------------------------------------------------------



STRUCTURE, SEISMIC ASPECTS OF THE PROPERTY, THE PAVING, THE UTILITIES, AND ALL
OTHER PHYSICAL AND FUNCTIONAL ASPECTS OF THE PROPERTY. SUCH EXAMINATION OF THE
PHYSICAL CONDITION OF THE PROPERTY SHALL INCLUDE AN EXAMINATION FOR THE PRESENCE
OR ABSENCE OF HAZARDOUS MATERIALS, WHICH SHALL BE PERFORMED OR ARRANGED BY BUYER
AT BUYER’S SOLE EXPENSE. FOR PURPOSES OF THIS AGREEMENT, “HAZARDOUS MATERIALS”
SHALL MEAN MOLD, FUNGI, BACTERIA AND/OR BIOLOGICAL GROWTH OR BIOLOGICAL GROWTH
FACTORS, INFLAMMABLE EXPLOSIVES, RADIOACTIVE MATERIALS, ASBESTOS,
POLYCHLORINATED BIPHENYLS, LEAD, LEAD-BASED PAINT, UNDER AND/OR ABOVE GROUND
TANKS, HAZARDOUS MATERIALS, HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, OIL, OR
RELATED MATERIALS, WHICH ARE LISTED OR REGULATED IN THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42
U.S.C. SECTIONS 6901, ET SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT OF
1976 (42 U.S.C. SECTION 6901, ET SEQ.), THE CLEAN WATER ACT (33 U.S.C. SECTION
1251, ET SEQ.), THE SAFE DRINKING WATER ACT (14 U.S.C. SECTION 1401, ET SEQ.),
THE HAZARDOUS MATERIALS TRANSPORTATION ACT (49 U.S.C. SECTION 1801, ET SEQ.),
AND THE TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTION 2601, ET SEQ.), AND ANY
OTHER APPLICABLE FEDERAL, STATE OR LOCAL LAWS.
(c)ANY EASEMENTS AND/OR SIGNAGE OR ACCESS RIGHTS AFFECTING THE PROPERTY.
(d)THE TENANT LEASES AND ALL MATTERS IN CONNECTION THEREWITH, INCLUDING, WITHOUT
LIMITATION, THE ABILITY OF THE TENANTS TO PAY THE RENT AND THE ECONOMIC
VIABILITY OF THE TENANTS.
(e)ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THE CONTRACTS AND ANY
OTHER DOCUMENTS OR AGREEMENTS OF SIGNIFICANCE AFFECTING THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, ANY RECIPROCAL EASEMENT AGREEMENTS, LICENSE AGREEMENTS OR
ANY OPERATING AGREEMENTS AFFECTING THE PROPERTY.
(f)ALL FINANCIAL EXAMINATIONS AND OTHER MATTERS OF SIGNIFICANCE AFFECTING THE
PROPERTY, THE TENANTS OF THE PROPERTY, OR OTHERWISE RELATING TO THE ACQUISITION
BY BUYER OF THE PROPERTY.
BUYER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF AND IN RELIANCE UPON SUCH
EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY THE OWNER’S POLICY
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER (OTHER THAN THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY PROVIDED IN SECTION 8A OR IN
THE DEED).
(3)PASSIVE OWNER. SELLER (A) DID NOT DEVELOP OR CONSTRUCT THE PROPERTY; AND (B)
HAS DELEGATED THE DAY-TO-DAY

28

--------------------------------------------------------------------------------



MANAGEMENT AND OPERATION OF THE PROPERTY TO A THIRD PARTY MANAGER OF THE
PROPERTY.
(4)DUE DILIGENCE MATERIALS/PROPERTY DOCUMENTS. ANY INFORMATION PROVIDED OR TO BE
PROVIDED WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
ENVIRONMENTAL REPORTS, ANY PROPERTY CONDITION REPORT AND ANY OTHER PROPERTY
DOCUMENTS, IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL BE OBTAINED FROM A
VARIETY OF SOURCES AND SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY DISCLAIMS ALL)
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER
SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY
FAILURE TO INVESTIGATE THE PROPERTY NOR SHALL SELLER BE BOUND IN ANY MANNER BY
ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL
ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO THE PROPERTY OR THE
OPERATION THEREOF, FURNISHED BY SELLER OR BY ANY MANAGER, LEASING AGENT,
ATTORNEY, REAL ESTATE BROKER, AGENT, REPRESENTATIVE, AFFILIATE, DIRECTOR,
OFFICER, SHAREHOLDER, EMPLOYEE, SERVANT, CONSTITUENT PARTNER OR MEMBER OF
SELLER, CONTROLLING PERSON, AFFILIATE OF SELLER, OR OTHER PERSON OR ENTITY
ACTING ON SELLER’S BEHALF.
(5)CONSPICUOUS DISCLAIMERS. TO THE EXTENT REQUIRED TO BE OPERATIVE, THE
DISCLAIMERS OF WARRANTIES CONTAINED HEREIN ARE “CONSPICUOUS” DISCLAIMERS FOR
PURPOSES OF ANY APPLICABLE LAW, RULE, REGULATION OR ORDER.
B.    RELEASE. BUYER, ON BEHALF OF ITSELF, ITS AFFILIATES, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, HEREBY WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER
RELEASES AND DISCHARGES, SELLER AND ALL “SELLER RELATED PARTIES” (AS HEREINAFTER
DEFINED) FROM ANY AND ALL DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE PROCEEDINGS,
LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS, COSTS OR
EXPENSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS),
WHETHER DIRECT OR INDIRECT. KNOWN OR UNKNOWN. FORESEEN OR UNFORESEEN ("CLAIMS").
WHICH ANY BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH BUYER (A "BUYER
RELATED PARTY") HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING
RELATED TO OR IN CONNECTION WITH THE PROPERTY INCLUDING THE ENVIRONMENTAL
REPORTS. ANY PROPERTY CONDITION REPORT. AND ANY OTHER PROPERTY DOCUMENTS, AND
ANY OTHER DOCUMENTS AND INFORMATION REFERRED TO HEREIN, ANY TENANT LEASES AND
THE TENANTS THEREUNDER, SIGNAGE AND OTHER USAGE RIGHTS. ENTITLEMENTS. ZONING,
PARKING. TITLE DOCUMENTS OR DEFECTS. ANY CONSTRUCTION DEFECTS, ERRORS OR
OMISSIONS IN THE DESIGN OR CONSTRUCTION OR ANY OTHER ACTIVE OR PASSIVE
NEGLIGENCE AND ANY

29

--------------------------------------------------------------------------------



ENVIRONMENTAL CONDITIONS, AND BUYER SHALL NOT LOOK TO ANY SELLER RELATED PARTIES
IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. AS USED HEREIN,
"SELLER RELATED PARTIES" SHALL MEAN SELLER AND SELLER'S AFFILIATES. EITHER
DIRECTLY OR INDIRECTLY AS CONSTITUENT OWNERS OR AFFILIATES OF SELLER, AND THEIR
RESPECTIVE CONSTITUENT PARTNERS. MEMBERS, SHAREHOLDERS, OWNERS. OFFICERS AND
DIRECTORS, AND ALL OF THE FOREGOING'S RESPECTIVE AGENTS, REPRESENTATIVES,
ATTORNEYS. EMPLOYEES. SERVANTS, BROKERS AND CONTROLLING PERSONS. AND ANY OTHER
PERSON OR ENTITY ACTING ON SELLER'S BEHALF. THIS RELEASE SHALL BE GIVEN FULL
FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS,
INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES
OF ACTION. AND, IN THAT REGARD. BUYER HEREBY EXPRESSLY WAIVES ALL RIGHTS AND
BENEFITS IT MAY NOW HAVE OR HEREAFTER ACQUIRE UNDER CALIFORNIA CIVIL CODE
SECTION 1542 WHICH PROVIDES: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDIT DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE. WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR." THE FOREGOING PROVISIONS OF
THIS SECTION 9B SHALL NOT LIMIT. HOWEVER, SELLER'S EXPRESS OBLIGATIONS UNDER
THIS AGREEMENT AND THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH.


____________________
INITIALS OF BUYER
C.    CERTAIN PROPERTY DISCLOSURES. WITH RESPECT TO ALL OF THE FOLLOWING MATTERS
IN THIS SECTION 9C AND WITHOUT LIMITATION ON ANY OTHER PROVISIONS OF THIS
AGREEMENT, BUYER SHALL EVALUATE SUCH MATTERS IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 5. BUYER SHALL ASSUME ALL RESPONSIBILITY FOR SUCH MATTERS AND SHALL
NOT SEEK ANY PAYMENT OR OTHER ACTION FROM SELLER (AND SELLER SHALL HAVE NO
OBLIGATION TO BUYER) WITH RESPECT TO SUCH MATTERS; ANY DISCLOSURE OF SUCH
MATTERS BY TENANTS OR OTHERS SHALL NOT BE A CAUSE FOR OBJECTION BY BUYER
(PROVIDED THAT THIS SECTION 9C SHALL NOT LIMIT BUYER'S RIGHT TO OBJECT TO TENANT
ESTOPPELS AS PROVIDED IN SECTION 10B(3)); SUCH MATTERS HAVE ALREADY BEEN TAKEN
INTO ACCOUNT IN CALCULATION OF THE PURCHASE PRICE OF THE PROPERTY; AND SUCH
MATTERS SHALL NOT BE DEEMED TO EXPAND IN ANY MANNER THE LIMITED REPRESENTATIONS
AND WARRANTIES OF SELLER CONTAINED HEREIN. WITHOUT LIMITATION ON THE GENERALITY
OF THE FOREGOING:
(1) ENVIRONMENTAL MATTERS. SELLER HAS DELIVERED TO BUYER (AND BUYER ACKNOWLEDGES
RECEIPT OF) THE ENVIRONMENTAL REPORTS DESCRIBED IN EXHIBIT P (THE "ENVIRONMENTAL
REPORTS"). SELLER SHALL HAVE NO OBLIGATION TO BUYER IN CONNECTION WITH THE
MATTERS SET

30

--------------------------------------------------------------------------------



FORTH IN THE ENVIRONMENTAL REPORTS OR OTHERWISE WITH RESPECT TO ANY
ENVIRONMENTAL MATTERS EXCEPT AS SET FORTH HEREIN. BUYER HEREBY ACKNOWLEDGES THAT
IT HAS RECEIVED THE ENVIRONMENTAL REPORTS (INCLUDING SUCH LETTER) AND SHALL
REVIEW THE SAME PRIOR TO THE EFFECTIVE DATE.
(2)LAND USE, ZONING, ENTITLEMENT AND DEVELOPMENT ISSUES. BUYER SHALL DETERMINE
PRIOR TO THE EFFECTIVE DATE WHETHER IT IS SATISFIED WITH THE STATUS AND
COMPLIANCE OF THE PROPERTY WITH RESPECT TO ANY AND ALL LAND USE, ZONING,
ENTITLEMENT AND DEVELOPMENT LAWS, RULES, ORDINANCES, REGULATIONS, RESTRICTIONS,
STANDARDS, AGREEMENTS AND SIMILAR ITEMS AFFECTING THE PROPERTY.
D.    SURVIVAL. THIS SECTION 9 SHALL SURVIVE THE CLOSING DATE OR THE EARLIER
TERMINATION OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO HAVE MERGED INTO ANY OF
THE DOCUMENTS EXECUTED OR DELIVERED AT CLOSING.
____________________
INITIALS OF BUYER
10.    Conditions to Closing.
A.    Seller's Conditions to Closing. In addition to the conditions provided in
other provisions of this Agreement, Seller's obligations to perform its
undertakings provided in this Agreement (including its obligation to sell the
Property) are conditioned on the following (any of which may be waived in
writing by Seller):
(1)Performance by Buyer. The due performance by Buyer of each and every
undertaking and agreement to be performed by it hereunder (including the
delivery to Seller or Escrow Agent, as applicable, of the items specified to be
delivered by Buyer in Section 6 hereof).
(2)Representations and Warranties. The truth of each representation and warranty
made by Buyer in this Agreement in all material respects at the time as of which
the same is made and as of the Closing Date as if made on and as of the Closing
Date.
(3)[Withholding Registration. Seller shall have obtained with respect to its
single member registration to do business with the State of Hawaii such that
withholding taxes are not required to be withheld from Seller's proceeds as of
Closing.]
B.    Buyer's Conditions to Closing. In addition to the conditions provided in
other provisions of this Agreement, Buyer's obligations to perform its
undertakings provided in this Agreement (including its obligation to purchase
the Property) are conditioned on the following (any of which may be waived in
writing by Buyer):

31

--------------------------------------------------------------------------------



(1)Performance by Seller. The due performance by Seller of each and every
undertaking and agreement to be performed by it hereunder (including the
delivery to Buyer or Escrow Agent, as applicable, of the items specified to be
delivered by Seller in Section 6 hereof).
(2)Accuracy of Representations and Warranties. The representations and
warranties of Seller are true and correct in all material respects as of the
Closing Date as if made on such Closing Date. Notwithstanding the foregoing, in
the event a material change of circumstances not otherwise contemplated by this
Agreement and which was not caused by Seller’s intentional breach of any of its
obligations hereunder occurs on or prior to the Closing Date which causes any of
Seller’s representations or warranties set forth in Section 8A above to become
materially untrue or in the event of an unintentional breach or unintentional
default by Seller which causes any of Seller’s covenants to be materially untrue
(a “Change of Circumstances”), and, in either case, in the event that Buyer is
not willing to waive its objection thereto, Seller shall have a period of five
(5) business days from the date of the discovery by Seller of such Change of
Circumstances to elect, at its sole option, to cure or otherwise compensate
Buyer to Buyer’s reasonable satisfaction for such untrue fact, condition or
covenant and an additional five (5) business days to effect such cure (and the
Closing Date shall be extended to accommodate such cure period). In the event
that Seller does not cure such Change of Circumstances within such ten (10)
business day period, Buyer shall have the right, as Buyer’s sole and exclusive
remedy hereunder for such failure, either (a) to terminate this Agreement by
written notice to Seller, in which case this Agreement shall be null and void
and of no further force or effect and the parties hereto shall have no further
obligations to the other (except for any obligations or liabilities that
expressly survive termination of this Agreement) and the Deposit (minus the
Independent Consideration) shall be refunded to Buyer by Title Company, or (b)
to waive the foregoing right of termination and all other rights and remedies on
account of such breach or default and to close the transaction contemplated by
this Agreement, without any reduction in the Purchase Price. Notwithstanding
anything in this Section 10B(2) to the contrary, the foregoing procedure with
respect to a Change of Circumstances shall not be applicable to the intentional
breach by Seller of any of its obligations hereunder, it being understood that
the remedy for such a breach by Seller shall be in accordance with Section 3C
hereof.
(3)Tenant Estoppel Certificates. At least one (1) business day prior to the
Closing Date, receipt of estoppel certificates (“Tenant Estoppel Certificates”)
from each tenant at the Property listed on Exhibit R (each such tenant, a “Major
Tenant”) and from at least seventy percent (70%) by square footage of the space
occupied by tenants at the Property who are not Major Tenants. Seller shall use
commercially reasonable efforts to obtain all Tenant Estoppel Certificates.
Prior to sending out to tenants any Tenant Estoppel Certificate, Seller shall
provide to Buyer copies of such Tenant Estoppel Certificates. Buyer shall have
two (2) business days to confirm that such Tenant Estoppel Certificate is in the
form required by this Agreement. If Buyer shall fail to respond within such two
(2) business day time frame, such Tenant Estoppel Certificate shall be deemed
approved by Buyer. Except as otherwise provided herein, each Tenant Estoppel
Certificate shall be dated not earlier than November 17, 2015 and shall be
substantially in the form attached to Exhibit Q-1 subject to the applicable
tenant's reasonable changes and other market changes and qualifications,
including, without limitation, changes to comply with the estoppel requirements
in the Tenant Leases (it being acknowledged and agreed that if a Tenant Lease
provides for an estoppel

32

--------------------------------------------------------------------------------



certificate containing certain specified items and such other items as a party
may “reasonably require”, then the delivery by the tenant under such Tenant
Lease without any items other than the specified items shall be deemed to be the
delivery of an estoppel certificate in compliance with the terms of such Tenant
Lease), or in the form, if any, prescribed in the applicable Tenant Lease or
other operative document (or, if the tenant is a national tenant, the form may
also be the standard form generally used by such tenant). In addition, (i) those
provisions of the applicable Tenant Estoppel Certificates respecting defaults,
defenses, disputes, claims, offsets, abatements, concessions and recaptures
against rent and other charges may be limited to the knowledge of the applicable
tenant and shall constitute a reasonable change for purposes of the foregoing
sentence, (ii) the failure of any guarantor to sign a Tenant Estoppel
Certificate shall be deemed a reasonable change for the purposes of the
foregoing sentence. Seller’s sole obligation hereunder shall be to utilize
commercially reasonable efforts to obtain Tenant Estoppel Certificates from each
tenant (and, as used in this Agreement, commercially reasonable efforts shall
not include any obligation to institute legal proceedings or to expend any
monies). Seller shall deliver to Buyer all Tenant Estoppel Certificates it
receives promptly after receipt. If on or before two (2) business day prior to
the Closing Date, such condition is not satisfied (or waived by Buyer), then
this Agreement shall terminate (and no party hereto shall have any further
obligation in connection herewith except under those provisions that expressly
survive a termination of this Agreement); provided, however, that Seller shall
have the unilateral right (at its option) to extend the period for satisfying
such condition (and, accordingly, the Closing Date) to a date not later than
thirty (30) days following the original Closing Date in order to satisfy such
condition and to minimize interest and other charges payable in connection with
the prepayment at Closing of any financing encumbering Seller’s interest in the
Property. Without limitation on the foregoing, if any Tenant Estoppel
Certificate (i) discloses matters materially adverse to the Property (as
reasonably determined by Buyer and described in written notice delivered to
Seller, if at all, within two (2) business days from Buyer’s receipt of such
Tenant Estoppel Certificate), (ii) omits material information required to be
provided in a Tenant Estoppel Certificate; or (iii) discloses matters that
constitute a material default by Seller under the applicable Tenant Lease, and,
in each case, which are not cured or satisfied by Seller (at Seller’s sole
discretion without obligation to do so) on or before the Closing Date (provided,
however, that if Seller elects to cure or satisfy the same, the Closing Date
shall be extended for a reasonable period of time, not to exceed fifteen (15)
days, to allow for such cure or satisfaction), then as its sole remedy hereunder
Buyer shall have the right to terminate this Agreement on or before the Closing
Date (and, if Buyer so terminates this Agreement, then no party hereto shall
have any further obligation in connection herewith except under those provisions
that expressly survive a termination of this Agreement, and in which case the
Deposit (minus the Independent Consideration) shall be refunded to Buyer by
Title Company). If Buyer fails to provide written notice to Seller as described
in the immediately preceding sentence with respect to a Tenant Estoppel
Certificate, Buyer shall be deemed to have waived the condition contained in
this Section with respect to such Tenant Estoppel Certificate. Notwithstanding
anything to the contrary herein, in the event Seller is unable to obtain a
Tenant Estoppel Certificate from any particular tenant under any Tenant Lease or
if any tenant makes an affirmative statement that such tenant will not be
providing a Tenant Estoppel Certificate, Seller may (but shall not be obligated
to): (1) if such tenant is not a Major Tenant, and for not more than fifteen
percent (15%) of the leased square footage by tenants at the Property who are
not Major Tenants, deliver to Buyer on the Closing Date a certificate (the
“Seller Tenant Certificate”) in the applicable form attached as Exhibit Q-2
executed by Seller, certifying that the information set forth

33

--------------------------------------------------------------------------------



in the Tenant Estoppel Certificate prepared for such tenant, to “Seller’s
knowledge” (as defined in Section 8B), is correct in all material respects, and
in such event, Buyer shall be deemed to have received a Tenant Estoppel
Certificate with respect to such tenant for purposes of satisfying the condition
under this Section 10B(3); or (2) give written notice to Buyer stating that
Seller has not obtained such Tenant Estoppel Certificate (together with a copy
of the certificate, if any, Seller has obtained from such Tenant), in which
event Buyer may terminate this Agreement by written notice to Seller at any time
prior to the earlier to occur of the Closing Date or three (3) days after
receipt of Seller’s notice and if Buyer fails to terminate within such period,
Buyer shall be deemed to have waived the condition contained in this Section
with respect to such Tenant Estoppel Certificate. Any Seller Tenant Certificate
shall be subject to the limitations set forth in Sections 8, 9 and 11B of this
Agreement. In addition, Seller shall be released from any liability with respect
to any Seller Tenant Certificate upon the delivery to Buyer of a Tenant Estoppel
Certificate from the tenant for which Seller has delivered such Seller Tenant
Certificate (but only to the extent such Tenant Estoppel Certificate is
consistent with such Seller Tenant Certificate).
(4)314 Audit Committee Approval. It shall be a condition to Buyer’s obligation
to close that it has received a favorable opinion with respect to its
third-party 3-14 audit review. If Buyer receives a failed or conditioned opinion
with respect to its third-party 3-14 audit review, Buyer shall promptly deliver
written evidence of same from such third-party auditor to Seller, and Seller and
Buyer shall reasonably cooperate for five (5) business days (“Response Period”)
thereafter to cure any deficiencies noted in such audit opinion letter or
otherwise provide information required to satisfy any conditions noted in such
audit opinion letter and Buyer shall promptly obtain a new or updated audit
opinion letter. If Buyer has not received a favorable opinion with respect to
its third-party 3-14 audit review within five (5) business days after the end of
the Response Period, Buyer may elect to terminate this Agreement in which event
the Deposit shall be returned to Buyer and neither Buyer nor Seller shall have
any further liability to each other except as otherwise expressly set forth
herein.
(5)Bulk Sales and Tax Clearance Certificate. Seller shall have delivered to
Buyer (a) a tax clearance certificate issued by the State of Hawaii, Department
of Taxation, confirming that Seller is current on all state tax obligations; and
(b) a copy of the report of bulk sale filed by Seller pursuant to Section 237-43
Hawaii Revised Statutes, with the certificate issued by the Department of
Taxation described in Section 237-43(b), Hawaii Revised Statutes.
11.    Miscellaneous.
A.    Brokerage Issues. Seller represents and warrants to Buyer, and Buyer
represents and warrants to Seller, that no broker or finder has been engaged by
it, respectively, in connection with any of the transactions contemplated by
this Agreement or to its knowledge is in any way connected with any of such
transactions. In the event of a claim for broker’s or finder’s fee or
commissions in connection herewith, then Seller shall indemnify, protect, defend
and hold Buyer harmless from and against the same if it shall be based upon any
statement or agreement alleged to have been made by Seller, and Buyer shall
indemnify, protect, defend and hold Seller harmless from and against the same if
it shall be based upon any statement or agreement alleged to

34

--------------------------------------------------------------------------------



have been made by Buyer. The provisions of this Section 11A shall survive the
Closing Date or any termination of this Agreement (as applicable)
B. Limitation of Liability. No constituent partner or member in or agent of
Seller, nor any present or future partner, member, manager, trustee,
beneficiary, director, officer, shareholder, employee, advisor, affiliate or
agent of any partnership, limited liability company, corporation, trust or other
entity that has or acquires a direct or indirect interest in Seller or any
affiliate of Seller shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement made or entered into
under or in connection with the provisions of this Agreement, or any amendment
or amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Buyer, its affiliates and their respective successors and assigns
and, without limitation, all other persons and entities, shall look solely to
Seller’s interest in the Property and proceeds from the sale of the Property for
the payment of any claim or for any performance, and Buyer on behalf of itself
and its successors and assigns hereby waives any and all such personal
liability. For purposes of this Section 11B, no negative capital account or any
contribution or payment obligation of any direct or indirect partner, member or
other owner in Seller shall constitute an asset of Seller. The limitations of
liability contained in this Section shall survive the termination of this
Agreement or the Closing Date, as applicable, and are in addition to, and not in
limitation of, any limitation on liability applicable to Seller provided
elsewhere in this Agreement or by law or by any other contract, agreement or
instrument.
C.Additional Limitation on Remedies. Without limitation on the other limitations
on remedies contained herein, in the event of any dispute between the parties
respecting this Agreement or the transactions herein contemplated, except in
connection with a good faith exercise of remedies contained herein following a
Seller default beyond applicable notice and cure, Buyer hereby waives (i) any
right to record or file a lis pendens or other similar notice of suit, and (ii)
any right to assert any claim affecting the right of possession or title to the
Property. In no event shall this Agreement (or any short form or memorandum
thereof) be recorded.
D.Successors and Assigns. Buyer may not assign or transfer its rights or
obligations under this Agreement (or make an offer or enter into negotiations to
do so) without the prior written consent of Seller (in which event such
transferee shall assume in writing all of the transferor’s obligations
hereunder, but such transferor shall not be released from its obligations
hereunder). Any change in control or majority ownership of Buyer constitutes an
assignment for purposes of this subsection. No consent given by Seller to any
transfer or assignment of Buyer’s rights or obligations hereunder shall be
construed as a consent to any other transfer or assignment of Buyer’s rights or
obligations hereunder. In addition, Buyer shall not re-sell the Property or
assign its rights or obligations under this Agreement (or make an offer or enter
into negotiations to do so) through a “double escrow” or other similar mechanism
without Seller’s prior written consent. No transfer or assignment in violation
of the provisions hereof shall be valid or enforceable. Subject to the
foregoing, this Agreement and the terms and provisions hereof shall inure to the
benefit of and shall be binding upon the successors and assigns of the parties.
E.Notices. Unless otherwise agreed to by the parties, all notices required or
permitted to be given hereunder shall be in writing. Such notices shall be
effective upon receipt or

35

--------------------------------------------------------------------------------



refusal of receipt following deposit into the United States mail, registered or
certified, return receipt requested, postage prepaid, or if hand delivered or if
sent by nationally recognized overnight courier providing evidence of delivery
or when sent by telecopy or similar facsimile transmission (with a copy by mail
delivered on the next business day), addressed as follows:




To Buyer:
c/o Jones Lang LaSalle Income Property Trust, Inc.
333 West Wacker Drive, Suite 2300
Chicago, Illinois 60606
Attention:    
Telephone:    
Telecopier:    
With Copy To:
Venable LLP
750 East Pratt Street, Suite 900
Baltimore, Maryland 21202
Attention:    
Telephone:    
Telecopier:    




To Seller:
W-ADP Maui VII, L.L.C.
c/o Walton Street Capital, L.L.C.
900 North Michigan Avenue, Suite 1900
Chicago, Illinois 60611
Attention:    
Telephone:    
Telecopier:    


With Copy To:
Alberta Development Partners, LLC
5750 DTC Parkway, Suite 210
Greenwood Village, CO 80111
Attention:    
Telephone:             
Telecopier:             

36

--------------------------------------------------------------------------------



And With Copy To:
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Attention:    
Telephone:    
Telecopier:    
To Title Company:
First American Title Insurance Company
30 North La Salle Street, Suite 2700
Chicago, Illinois 60602
Attention:     
Telephone:    
Telecopier:    
or at such other place as a party may designate in a written notice given in
accordance herewith. Facsimile transmissions received during business hours
during a business day at the receiving location shall be deemed made on such
business day if received prior to 6:00 P.M. Central Time Facsimile transmissions
received at any other time shall be deemed received on the next business day.
Any such notice so given by facsimile shall be deemed given upon receipt by the
sending party of confirmation of successful transmission (provided that if any
notice to be delivered by facsimile is unable to be transmitted because of a
problem affecting the receiving party’s facsimile machine, the deadline for
receiving such notice shall be extended to the next business day). The attorneys
for any party hereto shall be entitled to provide any notice that a party
desires to give or is required to give hereunder.
F.    Legal Costs. In the event any action be instituted by a party to enforce
this Agreement, the prevailing party in such action (as determined by the court,
agency or other authority before which such suit or proceeding is commenced),
shall be entitled to such reasonable attorneys’ fees, costs and expenses as may
be fixed by the decision maker. The foregoing includes, but is not limited to,
reasonable attorneys’ fees, expenses and costs of investigation incurred in (1)
appellate proceedings; (2) in any post-judgment proceedings to collect or
enforce the judgment; (3) establishing the right to indemnification; and (4) any
action or participation in, or in connection with, any case or proceeding under
Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code Sections 101
et seq.), or any successor statutes. This provision is separate and several and
shall survive the consummation of the transaction contemplated by Agreement or
the earlier termination of this Agreement.
G.Jurisdiction; Venue. Each party consents to the jurisdiction of any state or
federal court located within Hawaii, waives personal service of any and all
process upon it, consents to the service of process by registered mail directed
to it at the address stated in Section 11E, and

37

--------------------------------------------------------------------------------



acknowledges that service so made shall be deemed to be completed upon actual
delivery thereof (whether accepted or refused). In addition, each party consents
and agrees that venue of any action instituted under this Agreement or any
agreement executed in connection herewith shall be proper in Maui County,
Hawaii, and each party waives any objection to venue.
H.Confidentiality. The terms of the transfers contemplated in this Agreement,
including the Purchase Price and all other financial terms, as well as the
information delivered by Seller (or Seller’s representative, agents, attorneys
or broker) or discovered by Buyer and its agents in connection with its due
diligence investigation of the Property shall remain confidential and shall not
be disclosed by Buyer without the written consent of Seller except (1) to
Buyer’s directors, officers, partners, members, employees, legal counsel,
accountants, engineers, architects, financial advisors and similar professionals
and consultants (together with Buyer, the “Buyer Parties”) to the extent Buyer
deems it necessary or appropriate in connection with the transaction
contemplated hereunder (and Buyer shall inform each of the foregoing parties of
such party’s obligations under this Section and shall secure the agreement of
such parties to be bound by the terms hereof); or (2) as otherwise required by
law or regulation.
I.Further Instruments. Each party will, whenever and as often as it shall be
requested so to do by the other, cause to be executed, acknowledged or delivered
any and all such further instruments and documents as may be necessary or
proper, in the reasonable opinion of the requesting party, in order to carry out
the intent and purpose of this Agreement.
J.Matters of Construction.
(1)Incorporation of Exhibits. All exhibits attached and referred to in this
Agreement are hereby incorporated herein as fully set forth in (and shall be
deemed to be a part of) this Agreement.
(2)Entire Agreement. This Agreement together with the Escrow Agreement, the
Access Agreement and the Confidentiality Agreement contain the entire agreement
between the parties respecting the matters herein set forth and supersede all
prior agreements between the parties hereto respecting such matters.
(3)Time of the Essence. Subject to Section 11J(4) below, time is of the essence
of this Agreement.
(4)Non-Business Days. Whenever action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non-business
day, then such period (or date) shall be extended until the immediately
following business day. As used herein, “business day” means any day other than
a Saturday, Sunday, federal holiday or holiday in the state where the Property
is located.
(5)Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or

38

--------------------------------------------------------------------------------



circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.
(6)Interpretation. Words used in the singular shall include the plural, and
vice-versa, and any gender shall be deemed to include the other. Whenever the
words “including”, “include” or “includes” are used in this Agreement, they
should be interpreted in a non-exclusive manner. The captions and headings of
the Sections of this Agreement are for convenience of reference only, and shall
not be deemed to define or limit the provisions hereof. Except as otherwise
indicated, all Exhibit and Section references in this Agreement shall be deemed
to refer to the Exhibits and Sections in this Agreement. Each party acknowledges
that it has had counsel of its own choosing in connection with the negotiation
of this Agreement, and further acknowledges and agrees that this Agreement (a)
has been reviewed by it and its counsel; (b) is the product of negotiations
between the parties, and (c) shall not be deemed prepared or drafted by any one
party. In the event of any dispute between the parties concerning this
Agreement, the parties agree that any ambiguity in the language of the Agreement
is not to be resolved against Seller or Buyer, but shall be given a reasonable
interpretation in accordance with the plain meaning of the terms of this
Agreement and the intent of the parties as manifested hereby.
(7)No Waiver. Waiver by one party of the performance of any covenant, condition
or promise of the other party shall not invalidate this Agreement, nor shall it
be deemed to be a waiver by such party of any other breach by such other party
(whether preceding or succeeding and whether or not of the same or similar
nature). No failure or delay by one party to exercise any right it may have by
reason of the default of the other party shall operate as a waiver of default or
modification of this Agreement or shall prevent the exercise of any right by
such party while the other party continues to be so in default.
(8)Consents and Approvals. Except as otherwise expressly provided herein, any
approval or consent provided to be given by a party hereunder may be given or
withheld in the absolute discretion of such party.
(9)Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF HAWAII (WITHOUT REGARD TO CONFLICTS OF
LAW).
(10)Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, Seller and Buyer do not intend by any provision of this Agreement to
confer any right, remedy or benefit upon any third party (express or implied),
and no third party shall be entitled to enforce or otherwise shall acquire any
right, remedy or benefit by reason of any provision of this Agreement.
(11) Amendments. This Agreement may be amended by written agreement of amendment
executed by all parties hereto, but not otherwise.
(12)Survival. Unless otherwise expressly provided for in this Agreement, the
representations, warranties, covenants, agreements and conditions of the parties
set forth in this

39

--------------------------------------------------------------------------------



Agreement shall not survive the consummation of the transaction contemplated by
this Agreement and the delivery and recordation of the Deed. Notwithstanding the
foregoing (a) all indemnification obligations in this Agreement shall survive
the closing of the transaction on the Closing Date; and (b) the indemnification
obligations set forth in Sections 5, 11A and 11H shall survive the termination
of this Agreement.
K.Press Releases. The parties agree that following Closing either party may
issue a press release regarding this Agreement or the transaction contemplated,
provided that at least two (2) business days prior to the issuance of any press
release, the disclosing party has given the other party a draft of such release
and the opportunity to comment thereon, and in the event that the non-disclosing
party has comments on such press release, such press release shall not be issued
unless the parties have mutually agreed upon the terms of the same.
L.Buyer’s Delivery of Certain Information. Buyer shall promptly inform Seller of
all material defects in any aspect of the Property discovered by Buyer in
connection with its investigations provided for in Section 5, and Buyer shall
provide Seller with such supporting information regarding such material defects
in its possession as Seller shall reasonably request. In the event the
transaction contemplated hereby shall fail to close for any reason other than a
default by Seller hereunder, Buyer shall, at its expense, promptly deliver to
Seller (1) all existing originals and copies of the written information and
materials supplied to Buyer by Seller, the property manager or their respective
agents; and (2) true, accurate and complete copies of any written information
concerning the Property prepared by or on behalf of Buyer in connection with its
investigations hereunder (including any reports, audits and appraisals prepared
by any third parties). Seller shall not hold Buyer responsible for the accuracy
of any information prepared by third parties which is delivered to Seller in
connection with this Section.
M.Post Closing Access. For a period of eighteen (18) months subsequent to the
Closing Date, Seller and its employees, agents and representatives shall be
entitled to access during business hours to all documents, books and records
given to Buyer by Seller at the Closing for tax and audit purposes, regulatory
compliance, and cooperation with governmental investigations upon reasonable
prior notice to Buyer, and shall have the right to make copies of such
documents, books and records at Seller’s expense.
N.Indemnification Obligations. The indemnification obligations under this
Agreement shall be subject to the following provisions:
(1)    The party seeking indemnification (“Indemnitee”) shall notify the other
party (“Indemnitor”) of any Claim against Indemnitee within forty-five (45) days
after it has notice of such Claim, but failure to notify Indemnitor shall in no
case prejudice the rights of Indemnitee under this Agreement unless Indemnitor
shall be prejudiced by such failure and then only to the extent of such
prejudice. Should Indemnitor fail to discharge or undertake to defend Indemnitee
against such liability (with counsel approved by Indemnitee), within thirty (30)
days after Indemnitee gives Indemnitor written notice of the same, then
Indemnitee may defend and settle such Claim, and Indemnitor’s liability to
Indemnitee shall be conclusively established by such settlement, the amount of
such liability to include both the settlement consideration and the reasonable
costs and expenses, including attorneys’ fees, incurred by Indemnitee in
effecting such

40

--------------------------------------------------------------------------------



settlement. Indemnitee shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
Indemnitee unless: (a) the employment of such counsel shall have been authorized
in writing by Indemnitor in connection with the defense of such action, (b)
Indemnitor shall not have employed counsel to direct the defense of such action
or any such counsel employed by Indemnitor shall have failed to commence or
pursue such defense, or (c) Indemnitee shall have reasonably concluded that
there may be defenses available to it which are different from or additional to
those available to Indemnitor (in which case Indemnitor shall not have the right
to direct the defense of such action or of Indemnitee), in any of which events
such fees and expenses shall be borne by Indemnitor.
(2)The indemnification obligations under this Agreement shall cover the costs
and expenses of Indemnitee, including reasonable attorneys’ fees, related to any
actions, suits or judgments incident to any of the matters covered by such
indemnities.
(3)The indemnification obligations of Indemnitor under this Agreement shall also
benefit any present or future advisor, trustee, director, officer, partner,
member, manager, employee, beneficiary, shareholder, participant and agent of or
in Indemnitee or any entity now or hereafter having a direct or indirect
ownership interest in Indemnitee.
O.Cure Rights. In the event that either party is in default of any of its
obligations hereunder (the “Defaulting Party”), the other party (the
“Non-Defaulting Party”) shall give the Defaulting Party written notice of such
default (the “Notice of Default”). Except as otherwise expressly provided
herein, the Defaulting Party shall thereafter have five (5) business days after
receipt of such written Notice of Default to cure such default and the Closing
Date shall be extended, if necessary, by no more than five (5) business days to
cure such default. The foregoing notice obligation and cure right shall not
apply to the delivery by Buyer of the Initial Deposit, the Additional Deposit or
the Closing Payment to Title Company, or to the obligations of the parties to
deliver any document to be delivered by a party pursuant to Section 6A of this
Agreement.
P.Counterparts/Facsimiles. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which, when taken together, shall constitute one and the same instrument,
with the same effect as if all of the parties to this Agreement had executed the
same counterpart. Signatures to this Agreement delivered by facsimile or
electronic mail in portable document format (“PDF”) shall be valid and effective
to bind the party so signing, provided that each party agrees to promptly
deliver an executed original to this Agreement with its actual signature to the
other party, but a failure to do so shall not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement shall be
bound by its own facsimile or PDF signature and shall accept the facsimile or
PDF signature of the other party to this Agreement.
Q.Section 1031. Seller and/or Buyer may, for the purpose of treating all or part
of its sale or acquisition of the Property as a like-kind exchange of property
under Section 1031 of the Internal Revenue Code, assign certain rights that it
has under this Agreement, including its right to sell or acquire the Property
pursuant to this Agreement, to one or more qualified intermediaries, and to
provide notice of such assignment to the other party, provided that no such
assignment shall release the assigning party from its obligations hereunder and
no such assignment shall delay the

41

--------------------------------------------------------------------------------



Closing hereunder. The non-assigning party shall not incur any costs in
connection with such exchange. The assigning party agrees to save, indemnify,
protect and defend the other party (with counsel reasonably satisfactory to such
other party) from and against and hold the other party harmless from any and all
expenses and/or liabilities arising from such assignment and exchange and the
other party shall not be required to take title to any other property. The
provisions of this Section 11Q shall survive the Closing.
R.    Designation of Reporting Person. In order to assure compliance with the
requirements of Section 6045 of the Internal Revenue Code of 1986, as amended
(the “Code”), and any related reporting requirements of the Code, the parties
hereto agree as follows:
(a) Escrow Agent agrees to assume all responsibilities for information reporting
required under Section 6045(e) of the Code, Seller and Buyer shall designate the
Escrow Agent as the person to be responsible for all information reporting under
Section 6045(e) of the Code (the “Reporting Person”).
(b)    Sellers and Buyer hereby agree:
(i)to provide the Reporting Person all information and certifications regarding
such party, as reasonably requested by the Reporting Person or otherwise
required to be provided by a party to the transaction described herein under
Section 6045 of the Code; and
(ii)to provide the Reporting Person such party’s taxpayer identification number
and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c) Each party hereto agrees to retain this Agreement for not less than four (4)
years from the end of the calendar year in which the Closing occurs, and to
produce it to the Internal Revenue Service upon a valid request therefor. The
provisions of this Section 11R shall survive the Closing.
S.    Conveyance by Multiple Deeds. Seller and Buyer acknowledge and agree that
since two (2) of the parcels that comprise the Property are worth less than
$10,000,000 each, the Property shall be conveyed using multiple deeds (the
“Deeds”) and a corresponding Conveyance Tax Certificate for each of the Deeds
that reflects an allocation of the Purchase Price mutually agreed upon between
the Seller and Buyer.Audit. Seller agrees to assist Buyer, at Buyer's sole cost
and expense and upon receipt of a reasonable advance written request therefore,
in the preparation of a SEC Regulation S-X Section 3-14 Audit (“S-X 3-14 Audit”)
of certain operating revenues and expenses with respect to the Property by the
Buyer's auditors (or the auditors of Buyer's parent company) or the Seller's
auditors. The Seller agrees, at Buyer's sole cost and expense and upon receipt
of a reasonable advance written request therefor, reasonably cooperate with the
efforts of Buyer’s auditor in preparing an unaudited, interim statement of
certain operating revenues and

42

--------------------------------------------------------------------------------



expenses which will be subject to review by the auditors. Seller further agrees
to provide Buyer's auditors (or the auditors of Buyer's parent company) with
reasonable access during ordinary business hours to Seller’s books and records
relating to the Property as otherwise reasonably required to complete any such
S-X 3-14 Audit. Buyer shall reimburse Seller any out-of-pocket costs incurred by
Seller in connection with its obligations under this provision. The obligation
of Seller to provide such access shall survive the Closing for a period of
twelve (12) months. Nothing contained in materials made available to Buyer or
otherwise disclosed by Seller pursuant to the S-X 3-14 Audit process shall
expand the scope of Seller's representations and warranties in this Agreement.
[REST OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURES APPEAR ON THE FOLLOWING PAGE]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

43

--------------------------------------------------------------------------------



SELLER:
W-ADP MAUI VII, L.L.C.,
a Delaware limited liability company
By:    W-ADP Holdings VII, L.L.C.,
a Delaware limited liability company,
its Sole Member
By:    W-ADP Investors VII, L.L.C.,
a Delaware limited liability company,
its Member
By:    Walton Acquisition REOC Holdings VII, L.L.C.,
a Delaware limited liability company,
its Sole Member
By:    Walton Street Real Estate Fund VII-Q, L.P.,
a Delaware limited partnership,
its Managing Member
By:
Walton Street Managers VII, L.P.,
a Delaware limited partnership,
its General Partner

By:
WSC Managers VII, Inc.,
a Delaware corporation,
its General Partner



By:
/s/ Bobby Schwindt
Name:
Bobby Schwindt
Title:
Vice President




44

--------------------------------------------------------------------------------






BUYER:
LIPT EAST KAAHUMANU AVENUE, LLC, a Delaware limited liability company
By:
/s/ Gregory A. Falk
Name:
Gregory A Falk
Title:
Vice President





























































[LIPT East Kaahumanu Avenue, LLC Signature Page to Purchase Agreement]



45